Resumption of the session
I declare resumed the session of the European Parliament adjourned on 9 October 1998.
Statement by the President
It gives me enormous pleasure to be able to share with you all today my joy at the award of the Nobel Peace Prize to John Hume and David Trimble.
Over the years the European Parliament has been constant in its support for the peace process in Northern Ireland. The road to peace is not assured. Just as the award of the Nobel Peace Prize to John Hume and David Trimble must fortify the people of Northern Ireland in their quest for peace, so must the award reinforce our own solidarity and that of the international community as a whole in the peace process. Here in the European Parliament we are proud to salute our colleague John Hume.
(Applause)
Mr President, I appreciate and thank you for your kind words. I am sure all our colleagues will share our great joy and pride in this unique honour paid to John Hume and to David Trimble. After all the anguish and despair of the last 30 years this is a wonderful tribute to the consistent belief on John Hume's part that the non-violent path to peace in Northern Ireland was the only way. I would like to thank you and join with all our colleagues in expressing our great joy and support for John Hume and David Trimble in the work they are doing in Northern Ireland.
Mr President, perhaps it would be a good idea to wait a moment until Mr Hume arrives so that we can say this on our groups' behalf whilst he is actually present.
Mr President, I think we should congratulate not only Mr Hume himself, but the whole Irish people too on the fact that the Good Friday agreement has created fresh opportunities for peace. I think it would be appropriate if Mr Martens, our group chairman, conveys his good wishes to him again in the House tomorrow, and through him our good wishes to all those who now have a chance to make peace a reality.
Thank you, Mrs Oomen-Ruijten. I chose to make this statement at the beginning of the sitting because I was not sure if Mr Hume would arrive within the next half hour, and I felt that the opening of the sitting was the most formal moment to make this statement before the honorable Members. That does not mean that we cannot repeat our congratulations to Mr Hume when he is with us.
Mr President, on behalf of my Group, I would also like to congratulate our fellow Member, Mr Hume, since we have all seen how hard he has worked to achieve peace in Northern Ireland over the years. I am going to take this opportunity, on behalf of the European Parliament - which has drafted numerous resolutions on the subject -, to welcome the fact that the bloody dictator Augusto Pinochet is today awaiting trial in London and that we will have the opportunity to hold him accountable for having violated human rights, for having submerged Chilean democracy in blood and for having caused the death of President Allende. I believe that all democrats in Europe and throughout the world today hope that impunity will cease. We hope that all judicial and government institutions will prove themselves equal to the task and fulfil the hope that these crimes will not remain unpunished. We hope that some day the International Criminal Court will be able to fully exercise its jurisdiction over those who commit crimes against humanity and crimes of genocide and who violate human rights.
Mr President, thank you for giving me the opportunity of congratulating John Hume who was awarded the Nobel Peace Prize on Friday last. Coming from the border counties and representing part of that historic province of Ulster, I was overwhelmed, as were all the people of Ireland, when John Hume was so rightly awarded the Nobel Peace Prize.
In all his press conferences and all his interviews on Friday and Saturday last John Hume was magnanimous. He said this was for the people of Ulster. It was for all those who helped to pursue the peace process culminating in the peace agreement of Good Friday. I sincerely hope - as do all in this House - that this will further the peace process and bring us to the day when in the North of Ireland we will have peace with justice. John Hume has spent 30 years of his life on this, ably assisted and with the strong support of his wife Pat - and I would pay tribute to her also. John Hume was always a righteous man but not necessarily a self-righteous one.
Deánaim comhghairdeas ó mo chroí le John Hume as ucth na dúise Nobel a bhuachan. Bí se tuillte go maith aige tar éis 30 bliain ag obair thar ceann na síochána.
Mr President, I would also like, on behalf of my group, to congratulate the Nobel Committee in Oslo on such a splendid and well-balanced choice. My group unanimously nominated both men for the Nobel Prize, and I am glad that it was awarded as a double prize, so that the idea highlighted would be that of peace and not the cause of one side or the other. We know John Hume here in Parliament as a man who has consistently worked for peace - certainly during the 19 years I have known him here. When he comes tomorrow we can pay tribute to him. My group has also had the opportunity to meet David Trimble on a few occasions and have only words of praise for the Protestant side in the peace settlement. He showed very great personal courage when he had six members of his group against him in Westminster and only three with him in his bid for peace. I do not know how many group chairmen in this House would put forward proposals if they were part of such an obvious minority in their groups. I think that Mr Trimble has made a very impressive contribution to the peace process. I therefore feel that the Nobel Prize Committee is fully justified in awarding the prize equally to both sides in the conflict.
My group was the first in Parliament to hold study days in Belfast. I urge all the other groups to hold study days in Belfast, to get to know that beautiful area and see how, together, we can lend a hand in the peace process in Belfast, for they deserve it after so many years of war.
Mr President, on behalf of the ELDR Group, I wish warmly to congratulate our colleague John Hume on the recognition which has been given to him for his courage, consistency of analysis and on the way he has persevered politically and personally over many, long, trying years in Northern Ireland. For my Group, I could agree entirely with the words of Senator George Mitchell of the United States, who for almost three years also made a significant personal contribution to the search for peace in Northern Ireland. He said that without John Hume there would truly have been no peace process, and of David Trimble he remarked that without David Trimble there would have been no peace agreement. They have each in their own way showed enormous courage. We congratulate them.
Mr President, I wish to express my great disappointment that we have moved to this event before John Hume has arrived. We notified your Office that we would make sure that Mr Hume would be here in about 20 minutes. It seems a travesty that all these words are being said and tributes paid in his absence. I bitterly regret that. It is a great shame and we would have done Parliament a service and paid one of our Members a great tribute had we been able to say these things to his face, in his presence and give him the recognition and tribute he deserves.
I do not intend to pay tribute to Mr Hume in his absence. I will either do it here, if you will allow, when he arrives or we will do it in our Group. He is a member of our Group and we will congratulate him, personally, in his presence, having nominated him for this Nobel Peace Prize. Mr President, I hope you will do the same when he arrives very shortly.
Mrs Green, had you arrived a few minutes earlier, you would have heard that I contacted Mr Hume's office in an attempt to find out whether or not he would arrive in time to hear these statements. But, just a moment ago, before I came in, Mr Hume's own office was unable to tell me what time he would arrive. That is why I took this decision, and I informed the House of it just before you came into the Hemicycle.
) Mr President, I prefer not to wait but to echo all those who have spoken before me and say on behalf of my group how happy we are to see Mr Hume given this honour, which he fully deserves. We are very pleased for him. And we shall make sure that this evening's meeting of the Socialist Group receives a letter from our group, to be given to him personally.
I also wished to take up the second point which Mr Puerta mentioned, namely the fact that the European Union currently has something of a political hot potato on its plate in the British Government's decision to arrest the former dictator, General Pinochet. This is an extremely important political issue which Parliament addressed or kept returning to many years ago.
It is of course particularly unfortunate that this week is one in which we do not normally have a topical and urgent debate where this matter might be discussed. My group's question is whether, given the close involvement here of two European countries, the United Kingdom and Spain, we ought not to make sure that the European Parliament gives a clear statement of its position. We are asking the Bureau to make sure that provision is made for this matter to be addressed. And, on behalf of all members of my group, I congratulate the British Government for its courage in detaining Pinochet, because it restores our faith that people with serious crimes on their consciences can ultimately be brought to book, even if they have held the very highest political office.
(Applause)
Mr President, in addition to congratulating Mr Hume on winning the Nobel Peace Prize jointly with Mr Trimble, I would like to join other speakers in drawing attention to the fact that this weekend an important event took place when the British authorities carried out a request by the Spanish judicial authorities to arrest General Pinochet. That decision on the part of the British authorities is in line with this Parliament's repeated requests that crimes committed under the Chilean dictatorship should be prosecuted, both in that country and outside it, and it implies a strengthening of the European judicial area. Specifically, I would like to state that in Chile only one case has been prosecuted, involving a North American citizen, in connection with the assassination attempt against General Letelier. Although more than 40 European citizens were assassinated by the Chilean dictatorship, no legal proceedings have so far been instituted against it. Consequently, if the Chilean Government fails to punish criminals, it is only logical that the European authorities should do so. And I urge the Spanish Government to immediately submit a request for the extradition of General Pinochet so that he can stand trial in Spain for the numerous cases that have been filed against him.
Mr President, some time ago Mr Jarzembowski put a question to the Commission concerning the appropriateness of the American secret services' practice of tapping telephone conversations held in the European Parliament and the Commission and of intercepting emails. The Commission confirmed this information at the time. Mr President, I should now like to ask what measures you have taken to put a stop to such practices. After all, even nations with which we are on friendly terms, but with which we are in economic competition, should not be able to hear all our conversations and read our emails. Nor should nations with which we are not on friendly terms, needless to say! I would therefore like to know what technical measures have been taken in the new buildings in Brussels and Strasbourg.
Mrs Bloch von Blottnitz, may I draw your attention to the fact that the House has already debated this matter and decided not to adopt any resolution on the subject.
(Protests from Mrs Bloch von Blottnitz) No, Mrs Bloch von Blottnitz. I repeat that this House has already had a debate on this matter and did not adopt a resolution on the subject, and it is therefore difficult for me to ensure compliance with resolutions that have not been adopted. In the new building, all possible guarantees will naturally exist to ensure that interference, of this or of any other kind, does not occur. This is stipulated in the specifications and will obviously be stuck to as far as technically possible.
Approval of the Minutes
Mr President, I too, would like to add my congratulations to Mr Hume and Mr Trimble on the award of the peace prize and express the hope that it is not a premature award.
I rise on the minutes of last Friday in which I am referred to as having spoken on the subject of membership of the British Conservative Party. While I am always happy to speak on that subject, the main reason that I spoke was to comment on the success of a Labour MEP in having his remarks about having to ring No 10 Downing Street to find out which way to vote expunged from the record. I asked a question at that time: is this facility open to other members? I wish to put that on the record in the minutes.
We will check on the content of your statement and include it in the Minutes.
Mr President, I merely wanted to state that I was present at the sitting of Tuesday, 6 October; I was also allocated speaking time and I participated in the vote. However, my name was not on the attendance register. I would ask that this be corrected.
Mr President, I would like to share the sentiments expressed by Mr Puerta and Mr Medina in welcoming the arrest of Augusto Pinochet Ugarte in London, although I would like to emphasise two aspects that I consider important. First, the governments of the Member States have an obligation to collaborate unconditionally with the justice system and, consequently, it goes without saying that when the Spanish judiciary requests the extradition of this man, we all hope that the Spanish Government will subsequently take appropriate action. However, in all sincerity, Mr President, and following on from what Mr Aelvoet said, I am not content with this agenda. I would like to make an appeal, if I may, that a proposal be made in the relevant bodies that the chairmen of our groups should consider the possibility of including a specific point whereby this Parliament may express its opinion in the form of a resolution on the arrest of the dictator General Pinochet, and on the need for Member States and their governments to collaborate with the justice system. I think we should go a little further than what we are doing at present, and I believe that this is possible; budgets should leave room for politics and, in this case, for solidarity. Therefore, I would like us to consider the possibility of introducing a specific point to this effect in the agenda at the appropriate time.
(The Minutes were approved)
Welcome
I have great pleasure in welcoming Mr Raymond Langendries, Speaker of the Belgian House of Representatives, who has taken his seat in the official gallery.
Mr Langendries attended a meeting we held this morning with other speakers, Mr Violante, Mr Fabius and Mr Fischer, in preparation for the meeting of speakers from European parliaments in Vienna at the beginning of December, for which he will prepare the keynote speech.
Membership of Political Groups
Mr Moorhouse has informed me that he has joined the Group of the European Liberal, Democrat and Reform Party.
Mr President, I merely wish to observe that Mr Moorhouse is far too left wing to have a place in the modern Labour Party.
Mr President, I should like to inform the Labour Party, having made that comment, that Mr Moorhouse has obviously found the real third way, which is liberal democracy. We shall welcome him here tomorrow.
Agenda
The next item is the order of business.
The final version of the draft agenda as drawn up by the Conference of Presidents pursuant to Rule 95 of the Rules of Procedure has been distributed, to which no changes have been proposed.
(The order of business was adopted)
Mr President, I asked you a quarter of an hour ago if a proposal could not be made regarding the week's agenda to allow us to discuss the detention of the dictator General Pinochet. I have not had an answer, and now you say that there are no questions in connection with the agenda. I asked a question, and a very specific one at that.
Mrs Aelvoet, as you well know, under the Rules of Procedure, I cannot make this proposal at the present time. I will be able to do so once the chairmen of the political groups have been consulted. Later on, after consulting them, if the majority is in favour of the subject, I will propose it, and the House can amend the agenda at that time. I cannot do so at present because the request has not been made in time and the group chairmen have not as yet expressed a view on the subject.
Mrs Oomen-Ruijten has the floor.
Mr President, if a number of groups have not asked for this, it is because we do not need to deal with it this week. According to the Rules of Procedure, Mr President, we would have had to submit the proposal to you one hour before the start of the sitting. That did not happen. Consequently, we do not have to discuss it.
As a result, Mrs Oomen-Ruijten, what I intend to do, once this initial part of the sitting has finished, is to consult the chairmen of the political groups in order to see what they think and to establish whether or there is a majority regarding this proposal.
Mrs Green, do you wish to take the floor?
Mr President, as the leader of my group I can tell you now that it is our view that, having raised this issue, it would be more appropriate to have a proper discussion about it in the next plenary.
Mr Carnero, who has already put forward his proposal, wishes to speak. And I believe that he is not speaking on behalf of his group.
Therefore, Mrs Lulling has the floor.
Mr President, Mr Giansily's report on the expiry of the ECSC Treaty will feature on the agenda tomorrow. The secretariat of the Committee on Economic and Monetary Affairs and Industrial Policy and I myself at the beginning of last week drew the attention of the sessional services to the fact that my opinion had been wrongly reproduced in this document.
I did ask for this document to be reprinted. However, I see that the text available in distribution is still the incorrect version of my opinion. I ask you to rectify this immediately.
Mrs Lulling, our services have told me that a corrigendum is being prepared. I hope it will be available as soon as possible.
Mr President, the fact is that on the loudspeakers I heard that 'since Mr Carnero is - apparently - not speaking on behalf of his group, I will not give him the floor'. I do not consider this to be correct. I have a mandate as a Member here and it seems to me that I can express the opinions and put forward the proposals that I consider to be appropriate. In this case, moreover, I believe that my group and the majority of this House are calling for a resolution welcoming Pinochet's arrest and also urging the governments to do their duty.
Mr Carnero, we have already listened to your opinion, just as we have listened to the opinion of other Members. I will use my powers at the appropriate time and will put the proposal to the House after holding the relevant consultations. This is the established procedure in such cases and, as always, we will adhere to it.
Mr Puerta, do you wish to take the floor or do you think it is not necessary?
Mr President, I simply wish to make it plain and clear that, as group chairman, I have expressed the hope that the judicial and government institutions will take full advantage of this opportunity to put an end to General Pinochet's impunity and I think that all the political groups should support a serious and comprehensive debate. In this respect, and in principle, subject to the agreement of my group at a meeting of the entire group, I support Mrs Green's proposal for a proper debate during the next part-session.
Mr President, I should like to reassure Mrs Lulling that the opinion of the Committee on Economic and Monetary Affairs and Industrial Policy on my report was adopted unanimously and in full by the Committee on Budgets, without the slightest alteration. It can therefore easily be included in the final vote.
Transport of dangerous goods: safety advisers
The next item is the report (A4-0351/98) by Mr Koch, on behalf of the Committee on Transport and Tourism, on the proposal for a Council Directive on the harmonisation of examination requirements for safety advisers for the transport of dangerous goods by road, rail or inland waterways (COM(98)0174 - C4-0242/98-98/0106(SYN)).
Mr President, ladies and gentlemen, the Commission proposal concerning harmonisation of the Member States' examination requirements for safety advisers is directly connected to the regulatory content of Directive 96/35/EC.
This Directive requires the Member States to take the necessary measures, including training and examination, to ensure that by 31 December 1999 all companies whose activities include the transport of dangerous goods by road, rail or inland waterways, or the loading and unloading connected with such transport, are able to appoint safety advisers. By guaranteeing a consistent and high level of training of safety advisers, Community legislation will help, firstly, to improve transport safety - which is also a priority of this Parliament - and, secondly, to dismantle distortions of competition and to harmonise competitive opportunities between companies from the various Member States.
I welcome the fact that the proposed Directive is concerned not with formally obtaining a vocational certificate but with a certificate that guarantees that each safety adviser has a high level of knowledge, ability and skill in preparing, implementing and analysing the transport of dangerous goods correctly and expertly, and the ability to deal with dangerous situations which may arise suddenly. I expect, therefore, that persons being examined will not only be required to sit a written examination involving a minimum number of questions from a range of clearly-defined subject areas, and therefore from different fields, but will also have to prepare a case study.
In accordance with the principle of subsidiarity, the Member States may include more than the minimum number of questions and may also provide for supplementary oral questions. At the same time they guarantee mutual recognition of vocational certificates that are obtained at national level, but with strict application of the present Directive. In order to maintain a correspondingly high level of examination, I expect the Member States to assist one another by constantly exchanging information, particularly concerning the list of questions and the form which the examinations are to take in terms of test methods, the duration of the written examination, and the documents permitted. In order to keep administration and loss of information to a minimum, information should not be exchanged directly by the Member States, but through the European Commission.
For safety advisers who are concerned only with specific dangerous goods, for example only with explosives, gases or radioactive materials, an examination limited to their specific activity is to be permitted, provided of course that this is clearly indicated on the training certificate issued. This type of training certificate then has only limited validity, with the result that the holder may only work in his particular specialised field.
To enable safety advisers to be employed with effect from 1 January 2000 in all European companies involved in the transport or loading of dangerous goods, the current Directive needs to be transposed into national law by the end of 1999. I therefore recommend the report, which was adopted unanimously in committee, to the House, inclusive of all amendments.
Mr President, the proposal for a Directive that we are about to discuss follows on naturally from Council Directive 96/35/EC on the harmonisation of examination requirements for the training of safety advisers in the field of transport of dangerous goods.
The Directive to be transposed could even be considered to be innovative in that it is the first text, in terms of derived Community law on transport, that deals both with safety and with the three terrestrial means of transport: road, rail and inland waterway. Given the purpose of the Directive, it can be included in the series of measures aimed at preventing the risks inherent in the transport of dangerous goods. This is because it stipulates that the companies concerned must appoint safety advisers with adequate professional qualifications in order to reduce the risk of accidents by promoting all action that will help to ensure compliance with regulations relating to the transport of dangerous goods and to establish optimal safety conditions.
The Socialist Group supports the final aim of the Directive in this instance, even though a number of issues need to be clarified. For example, in certain countries, the majority of professional drivers have taken an examination and refresher courses to obtain an ADR vocational training certificate and as a result receive quite substantial increases in salary. Could they use these qualifications to gain employment as a security adviser?
The Annexes clearly outline the tasks to be carried out by the security adviser, whose certificate of training is valid for five years. Given that the transport of dangerous goods, and consequently the risk of accidents, is increasing significantly, we wonder whether the introduction of annual refresher courses might be considered to enable security advisers to update their knowledge of safety procedures.
Another issue which needs to be addressed relates to the obligation faced by companies to appoint one or more safety advisers. This would not pose a problem for bigger companies. But where would it leave smaller companies that have few employees? A safety adviser could be appointed from among the company's staff or could take on this role as an independent expert. But where the company director takes on the role of safety adviser we must ensure that he/she has obtained the required professional qualification. Whatever the case, the Commission's assertion that the Directive will not lead to extra work or higher costs must be carefully examined.
Even if Member States can no longer notify the Commission of their penalty provisions before the deadline stipulated, it would have been interesting to hear what type of penalties the Commission has in mind. For example, the Grand Duchy of Luxembourg provides for prison sentences of between eight days and five years for breaches of the Directive and fines of between 10 000 and 1 million francs, or either one of these penalties. This is a warning to all amateurs, and may subsidiarity continue to prevail!
Mr President, from time to time - but far more often than is desirable - the world is shocked by news of accidents occurring during the transport or handling of dangerous goods. Whether they involve explosives, gases, radioactive materials, mineral oils or other liquid or solid substances, road, rail and waterway accidents are regular occurrences leading to loss of life and ecological damage.
As was expected, the entry into force of the European Economic Area has increased trade volumes among the signatory states with the result that thousands and thousands of lorries, tankers, containers and wagons now circulate loaded with dangerous goods. The risks can be reduced if stringent controls and safety and technical standards are imposed on firms in this sector. Since firms have until 31 December 1999 to appoint one or more safety advisers, it made sense for the standards and content of the vocational training courses and exams for the safety advisers to be harmonised. That would avoid any unfair competition while guaranteeing a high level of preparation for the advisers, so that they can deal with dangerous situations and materials.
That is why we congratulate Mr Koch on his report and support the ten amendments that have been tabled. We regret the fact, however, that the Council did not receive the European Parliament's proposal in time. We proposed that whenever accidents take place it should be compulsory for the adviser of the firm involved to draw up a report within six months, and the Member States should be required to present the Commission with an annual report on all accidents taking place on their territory.
Mr President, this report deals with the qualifications and criteria for granting a safety advisor's permit for the transport of dangerous goods.
Of course, we will be voting for the report even though, as a group, we think it is a timid one. The main blame for that, however, may not lie with our colleague Mr Koch, but with the Commission and the Council. The scientific qualifications of the safety advisors are not described in detail, and in particular, nothing is said about their personality, trustworthiness, and especially about any relations they may have with any economic or industrial lobbies. You all know exactly what I am implying, and I believe we ought to attach particular importance to it.
Taking advantage of the presence of our esteemed Commissioner Mr Kinnock, I must say that there is something else that should have been in this report, and Mr Koch again cannot be blamed because it is not in the Commission's proposal. Commissioner, it is not just safety conditions during transport that matter. It also matters where the dangerous goods are going, especially radioactive materials, where they are buried, where they are stored, and under what conditions. I imagine, Commissioner, that you will be aware, since an official announcement to that effect was made by the Bulgarian Government, that radioactive mushrooms have been picked in Bulgaria and they are now looking to see whether it was because nuclear waste was not buried properly or because of a leak from the nuclear plant at Koslodui which is still in operation. Should such matters too not be mentioned in this report? I wonder!
Mr President, ladies and gentlemen, Commissioner Kinnock, I will be brief in what I have to say on this excellent report, on this excellent initiative. All our safety measures in the Union have been well received among the European public. Standards and rules are quickly taken up, whether they relate to motor vehicles, boats, trains or aeroplanes. Our everyday existence is marred by too many accidents, so improvements are welcome. Point 9 of the report describes the cooperation between the Member States and the Commission. It is my firm conviction that, despite the fact that it is the Member States' responsibility to ensure implementation, we need to have a form of annual reporting, an annual discussion on how things are progressing. We need to have an overview so that we can ascertain whether what we have agreed is being implemented. There is nothing more annoying than to see a neighbour or competitor cheat. Education and examinations are one thing; how safety is assured in everyday practice is another matter. I am sure that the Commission wants to get the Member States' cooperation in such a scheme on a voluntary basis.
I will say to Mr Kaklamanis that, if only we can get this report by Mr Koch adopted and implemented, then we shall have achieved a great deal. I do not think that we should concern ourselves with what is lacking at this stage. We must do that another time. It is my view that the Member States are perhaps slower to implement common rules of this kind than we realise. But I wish the Commission every success, and of course we support the proposal.
Mr President, may I first of all thank the rapporteur, Mr Koch, for an excellent text. I feel that he has improved the original proposal in a number of respects.
As everyone involved in transport policy knows, facilitating free movement within the Union is one of the main challenges facing us today. Freight transport in particular needs to move freely - which is why so much effort is going into the TENs project and expanding transport infrastructure on the other side of the old Iron Curtain. Once the links are in place, greater quantities of hazardous goods will inevitably cross the borders. We need assurances that those handling such consignments have the necessary knowledge and skills. Legislation varies from country to country, and any harmonisation must be based on the highest possible safety standards. This is especially important when large volumes of all kinds of dangerous goods are constantly moving across borders everywhere. A body of Community legislation has been built up over time to ensure that all Member States treat dangerous goods in the same way - whether they are being transported by road, rail or water.
Corresponding standards need to be maintained at the external borders of the Union. This is an important point, and I should like to ask the Commissioner one or two questions regarding our external frontiers. Will provisions introduced in the EU Member States also be binding on the EEA countries? And what sort of rules will apply to dangerous goods coming into EU Member States from candidate countries in Central and Eastern Europe? Some clarification here would be most welcome.
Mr President, I would like to begin by congratulating Mr Koch on his excellent work in drafting this report on the harmonisation of examination requirements for safety advisors for the transport of dangerous goods by road, rail or inland waterways.
I think it is of the utmost interest to have specialised, well-trained people to plan the transport of dangerous goods because many accidents have been caused by inexperience and a lack of preparation when handling dangerous goods during transport.
Frequently, we consider it sufficient that vehicles transporting dangerous goods do not come within a given distance from population centres, but I believe that safety should be based not so much on where the vehicle goes, but rather on the technical specifications of the vehicle and on the transportation technique employed.
I witnessed at first hand an accident of this type that occurred years ago in the Spanish province of Tarragona, and it was truly horrifying. When the vehicle exploded, a huge tongue of fire leapt an immense distance at high speed, burning everything in its path, including people, animals, plants, buildings, etcetera. Hence, it is necessary to genuinely seek to ensure the safety of the means of transport and the logistics of that transport. This should make it very difficult, or practically impossible, for an accident to happen because, if it does, it is often not possible to calculate the effects or repercussions it will have, in terms of either harm to people or to the environment.
For this reason, I welcome this proposal, which I consider to be very important and which will ensure greater safety in transport.
Mr President, could I first of all thank the Committee on Transport and in particular the rapporteur, Mr Koch, for his very useful contribution to the improvement of the Commission proposal on the safety adviser examination. As the House will know, the 1996 directive relating to safety advisers already ensures that all companies whose activities include the transport of dangerous goods by road, rail or inland waterway are obliged to appoint at least one safety adviser whose professional competence is to be achieved by special training, subjected to examination and proved by certification. However, the minimum requirements for this examination have not yet been agreed, and the present proposal addresses that important issue. I am glad to note the support for the Commission's proposal which was generally voiced again in today's debate and indeed was set out in the Koch report.
I am also pleased to say, therefore, that the Commission can accept Amendment No 1, both parts (one and two), Amendment Nos 2, 4, 5, 7, 9 and 10 since they are consistent with the aims of the proposal. The remaining amendments must be rejected, but only for the simple and uncontroversial reason that they are unnecessary because they are already covered either in the 1996 directive, as in the case of Amendment No 1, part three, and Amendment No 6, or are already envisaged elsewhere in the current proposal, as in the case of Amendment Nos 3 and 8.
I listened intently to all the speakers in the debate and I would just like to tell Mr Sindal that I agree with everything he said and to say to Mr Kaklamanis not only what Mr Sindal said about progressing with the certainty of this proposed legislation, but also that many of the issues quite properly raised by the honourable Member would be more appropriately addressed to my colleague, Ritt Bjerregaard, the Environment Commissioner, and of course to DG XI. I am sure they would be glad to hear from the honourable Member and happy to try to provide him with a constructive response.
So far as Mr Stenmarck's questions are concerned, I can offer him what I think will be good news: the Central and Eastern European countries, including obviously all those which have applied to become members of the Union, are already covered by the relevant ADR agreement, the agreement on the transportation of dangerous goods by road, and in addition Community legislation including this proposal will be proposed for inclusion in the ADR. That is what you could call a 'belt and braces approach', and I know it is consistent with the desires expressed by Mr Stenmarck.
The large measure of agreement between the House and the Commission is further evidence of the fruitful collaboration between the Transport Committee and my colleagues in DG VII. I am grateful for that and I am happy to recommend Mr Koch's report to the House.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Inland waterway vessels
The next item is the report (A4-0352/98) by Mr Konrad, on behalf of the Committee on Transport and Tourism, on the proposal for a Council Directive amending Directive 82/714/EEC of 4 October 1982 laying down technical requirements for inland waterway vessels (COM(97)0644 - C4-0066/98-97/0335(SYN)).
Mr President, ladies and gentlemen, if we want to promote the creation of a single market, particularly as we prepare for the enlargement of the European Union towards the east, we must ensure that we do not have different safety, environmental and social standards on our waterways; nor must the authorisation procedures and documents which are of importance in inland waterways shipping be different. The current directive aims to help to achieve standardisation.
Inland waterways shipping in Europe is and remains an extremely environmentally-friendly mode of transport with a promising future. We are told that there is still reserve capacity available and that we should use it. It is important to discuss inland waterways shipping because it no longer transports only bulk goods; it is now also possible to transport high-technology, high-quality goods, which means that new cars can be transported, hundreds at a time.
Of course, it is said - and in my opinion this is correct - that the opening-up of the markets will now lead to increased capacity in Eastern Europe also. This is precisely the point that we must discuss. We need to make arrangements to ensure that all those involved are able to move into line with the new conditions as the situation changes.
In agreement with the Central Commission for Navigation on the Rhine and the UN EconomicCommission for Europe, this Directive can contribute to achieving uniform technical standards for inland waterway vessels throughout Europe, and thus to harmonisation. It was important to Parliament - and this is, incidentally, a very old requirement - that this directive should include provisions not only for freight goods transport but also for passenger vessels. In future, therefore, this directive will also apply to passenger vessels carrying more than 12 passengers. I consider this to be a proper and important measure.
We want a modern, competitive fleet on our inland waterways in Europe, with maximum safety for the vessels and their crews. We also want to achieve clear, agreed environmental standards in Europe, and we want all of this in the context of market liberalisation. I must state expressly that for the PPE Group as well as for myself, as rapporteur, it is absolutely essential that markets are opened up and that we achieve liberalisation in this area too. Liberalisation is particularly needed in the tariff system if the market is to be expanded.
I think it is very important, in the arrangements we make, that we do not aim for standards that are too high and that cannot be achieved in this form by the applicant countries, at least not in the next few years or decades. An important point for me - and this is why I am addressing this topic - was that in the hearing that we had in the Committee on Transport and Tourism, we were able actually to talk about the issue of enlargement towards the east with the applicant countries, as the eastern Europeans were also present - the Rhine-Main-Danube canal being the keyword here - and discussed matters with us. Their fear was that the introduction of over-strict standards would create the impression that the old EU Member States were to a certain extent trying to erect protectionist barriers. This cannot and should not be allowed. I believe that the current directive and the report speak a different language. We are open to competition, the markets are open, Eastern Europe is welcome, and inland waterways transport will prove itself in competition.
Mr President, my credentials for speaking about canals are based simply on the fact that the Forth and Clyde canal starts in my constituency at Bowling, near Clydebank and goes right across to Grangemouth.
The Commissioner comes from a country where they have a very important canal, the Llangollen canal, which is very much used by tourists. It is important that we bear in mind that inland waterways represent a very viable means of transport. Perhaps in the UK they have not been used to the extent that they could have been - a situation we should really think about changing. As far as the Forth and Clyde canal is concerned, we are now going to use Millennium funding and structural fund money to modernise and try to regenerate it.
To turn to the issue of the Konrad report, it is a very good report, actually. The Socialist Group would like to congratulate Mr Konrad on this report which was unanimously adopted by the Committee on Transport and Tourism. It is specifically a technical report that aims is to update the technical requirements for carrying dangerous goods on inland waterways. Both the proposal and the committee report deal with these technicalities but the rapporteur, in my opinion, has successfully explained the complexities of the three different regimes in Europe for carrying dangerous goods on inland waterways.
The rapporteur very eloquently explains the operation of these three different regimes. One is the Central Commission of the Rhine, the first transnational body, the first genuine European body established after the Congress of Vienna and confirmed with the Mannheim Convention in 1836. Having worked on my own report, which is a similar report to Mr Konrad's, I have been very impressed with the way that the Rhine Commission has gone about its work and managed to get agreement in a transnational area and even has its own police force monitoring compliance with the rules for shipping and cargoes on the Rhine.
The alignment of technical and safety standards to the highest possible level is extremely important. The developments we have had in Eastern Europe, particularly the linking of the Danube and the Rhine by a canal in 1992, have led to a second body, the Danube Commission. Coupled with enlargement, it is important that we get agreement, harmonisation and standardisation of best practice and conditions. It is still more important, as Mr Konrad states in his report, that inland waterways will be a way of opening up Eastern and Central Europe in the future. This is something we should consider in the context of enlargement.
The Rhine rules are very efficient. We had a hearing on this issue with the representatives from the Rhine and the Danube who came before the committee. The clear message was that we have good working rules here and we want the best practice adopted for the rest of Europe.
At the moment the Commission is involved. I do not know if Commissioner Kinnock is involved personally, but the Commission is involved in discussions in Geneva on this issue, working out what will precede harmonisation to establish standardised procedures for inland waterway vessels. This is of crucial importance. The Konrad report is important in these discussions. Its adoption will assist in updating technical requirements and achieving a uniform system.
The other issue which will not be so easy is achieving mutual recognition of boat master certificates etc. Mr Konrad highlights this in his report. This is an issue to which we will have to return in the future.
Like the speakers before me, Mr President, I must refer back to the hearing we held in the Committee on Transport and Tourism, because that hearing confirmed the importance of inland waterways and outlined their essential structure. We support the reports of Mr Konrad and Mr McMahon, but they are only part of the important place we need to attribute to inland waterways. We can lay down the technical rules, Commissioner, yes, but there is more to it than that: vessels which carry passengers and freight are involved, as the recent accident at sea off Catalonia again reminded us. Anyway, I agree with the rapporteur.
But, Commissioner, in addition to technical rules we need a decent policy for modernising the fleet. That means permanent compensation for breaking up vessels and, secondly, better infrastructure. There is none of that at present, Commissioner. Mr McMahon said as much already. We need better infrastructure for our inland waterways to improve our links with Eastern Europe, and there is not a single inland waterways project in the TENs, nor is there a single project under our programmes of aid to Eastern Europe. That needs to change, and fast.
Mr President, as the honourable Members will know, the aim of the Commission proposal is to update Directive 82/714/EEC in line with the technical progress made since 1982. The proposal is based on the latest technical standards in operation on the Rhine; it will create a single set of rules for all inland waterway vessels operating on the Community network and it will provide certainty for the participants in the inland waterways sector, including the shipbuilding industry operating in a single and liberalised market.
At present, as the House will know and as we have already heard in the debate, there are two sets of rules for inland waterway vessels in the European Union: those applicable on the Rhine and those applicable on the other inland waterways. Whilst the Rhine certificate gives vessels access to the Community waterways, the Community certificate does not give access to the Rhine. Given that operations on the Rhine represent more than half of the inland waterway transport in Europe and the applicable technical standards are among the highest in the world, the Commission believes that the uniform set of rules that is now proposed for the whole Union will be in the interests of the whole industry. This development means upgrading to Rhine standards; it means automatic recognition between the Community certificate and the Rhine certificate for inland waterway vessels; and the clarity and uniformity which will result will, of course, also facilitate the negotiations with the candidate countries in Central and Eastern Europe, whose technical standards will, obviously, have to be adapted before future accession to the Union - a point raised by several honourable Members in the course of the debate.
The proposal allows the Commission to update regularly the annexes of the directive, with the assistance of a committee consisting of representatives of the Member States. That mechanism will ensure that the rules applicable in the Union take full account of the latest technical standards, in particular those developed in the context of the Rhine.
Against that background, the Commission welcomes the report of the Committee on Transport and Tourism, prepared very ably, as we have already heard, by Mr Konrad, and the opinion of the Committee on Economic and Monetary Affairs and Industrial Policy, drafted by Mr Miller, is also welcome. The reaction of those committees demonstrates the high level of awareness among honourable Members about the potential of inland waterway transport in Europe, as Mr McMahon has just said. They also present a very clear picture of the necessity for the modernisation and harmonisation of technical standards in the interests of the inland waterway industry.
The amendments tabled support and reinforce the Commission proposal. I am glad to say, therefore, that six amendments can be accepted with some minor redrafting changes where appropriate. Amendment No 4, however, which asks the Commission to report to the European Parliament at regular intervals on substantial changes made to the annexes in the directive, cannot be accepted because the present rules on comitology, which are to be revised, do not provide for regular notification of Parliament on the work of committees created on the basis of the cooperation procedure. The Commission is, of course, willing to inform Parliament at any time, but it cannot make a formal commitment in the articles of this directive simply because of that procedural reason.
The current initiative could assist in the efficient high-quality functioning of the inland waterway transport mode and that, of course, is highly desirable for the economic competitiveness and sustainability.
I, therefore, thank Mr Konrad and Mr Miller for their work and this Parliament for its continual understanding and support.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Protection of water against pollution
The next item is the report (A4-0284/98) by Mrs McKenna, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the Commission reports on the implementation of Council Directive 91/676/EEC concerning the protection of waters against pollution caused by nitrates from agricultural sources and on measures taken pursuant to Council Directive 91/676/EEC concerning the protection of waters against pollution caused by nitrates from agricultural sources (COM(97)0473 - COM(98)0016 - C4-0040/98).
Mr President, despite the existence of the 1991 Nitrate Directive which was supposed to reduce the nitrate in water from agricultural sources, very little progress has actually been made. In fact, despite a requirement that all Member States should present action plans by the end of 1995, by spring 1998, nine Member States including my own country of Ireland has not done so. This irresponsible attitude shown by Member State governments towards protection of the environment should not be tolerated. The Commission is being far too lenient towards Member State governments that are totally disregarding EU directives on protection of the environment in some cases. These governments must be forced to implement fully and as quickly as possible the 1991 directive. I cannot understand why infringement proceedings have not already been taken against Member States that have not implemented, or have incorrectly implemented, this directive.
Serious health problems are caused by nitrates. Nitrates in drinking water are considered a health problem for human beings because nitrate rapidly reduces to nitrite in the body. This results in the inability to transport oxygen to the tissues. The reduced capacity to transport oxygen manifests itself particularly in young babies up to six months old and causes a condition which is commonly known as 'blue baby syndrome'. There is also a serious problem with nitrite when it reacts with compounds in the stomach to form products which have been found to be carcinogenic in many animals.
In the EU the concentration of nitrate in water has been regulated by two directives: the 1975 Surface Water for Abstraction of Drinking Water Directive and the 1980 Drinking Water Directive. Both establish a maximum admissible concentration of 50 mg/l. Although this level is now widely accepted for human health, Greenpeace is campaigning for an even stricter limit value of 10 mg/l, especially in order to take account of the health impact on babies. Also the UN organisations - the WHO and FAO - advocate the same limit value because this is the level at which drinking water is safe for bottle-fed babies.
Apart from the health problems, we have to take into account the problems of eutrophication. This is the enrichment of water by nitrogen and phosphorous compounds which causes the accelerated growth of algae, bloom and other plant life which results in an imbalance of organisms present on surface water. This has a knock-on effect not just on biodiversity of the seas and the waters but also on tourism because of the serious problems of poisonous algae and fish kills etc. So even if the present trend towards intensive animal husbandry is stopped and reversed now, it will take some 20 to 30 years before the surface and ground waters of Europe are healthy again. In some areas it may take 40 or 50 years before an ecologically sound situation is restored.
Despite the fact that action programmes should have been presented by all Member States by 28 December 1995 at the very latest, by spring 1998 only six Member States, namely Austria, Denmark, Germany, Luxembourg, the Netherlands and Sweden had done so. My own country, Ireland, maintains that there is no problem as regards nitrates but the most recent coast watch survey published in December last year displayed some quite alarming findings. The most alarming was the high incidence of nitrate pollution with 40 % of the 242 inflows tested showing levels of 25 % mg/l or more and in 15 cases over 100 mg/l. This is way above EU limits. The most recent Eurostat report shows two Member States where levels of nitrates have risen even though this is in breach of the directives. These countries are Ireland and Germany.
When it comes to implementing the Nitrate Directive the regions which show the least willingness to deal with the problem - despite the fact that they have the greatest problem - are the Netherlands and Flanders. They show total disregard for the problems, and it is clear that the kind of farming methods used have to be examined and the number of animals per hectare reduced, because of the problem of animal manure.
I would draw your attention to Amendment No 13 tabled by the Socialist Group. This amendment is looking for money to deal with large-scale installations which handle animal waste. It is seeking a 25 % Community subsidy. In the Netherlands this was tried but failed. I would like to know the Commission's opinion. The farmers are again looking for more money to deal with problems they have themselves created. This is not acceptable to the European taxpayers.
I should like to begin by expressing my thanks to the rapporteur from the Environment Committee.
We in the Agriculture Committee take this matter very seriously. It is not often that a Community regulation seems to be totally ignored by the Member States, but to a large extent that is very true in this case because most Member States have moved very slowly on this issue.
We find it extraordinary, therefore, that, in its report, the Commission has not really delved into the background to see why the Member States have not been implementing this properly. The Commission has failed to try and assist, and in the future we hope that they will be less authoritarian but perhaps try to get more cooperation and persuade the Member States to encourage the farming industry to do something about it.
Agriculturalists and the farmers themselves fail to recognise the problem. I know very well that there are many who feel that eutrophication, for instance, is a problem not necessarily created by agricultural industry. I have seen with my own eyes lochs in the hills of Scotland around which there is no agriculture other than the grazing of sheep on a very light basis, and yet there is eutrophication in the lochs. It is a complex issue that no-one really understands: increased hours of sunlight is very often an argument that is put forward.
The Agriculture Committee feels that the Commission could have done more to guide the Member States to try and make this directive more effective in the future. It has to be more effective and we recognise that shortcoming.
Substantial improvements are needed in the directive itself because of the lack of progress that has been made, and the Agriculture Committee feels that there must be a better understanding of the total problem so that the agriculture industry can react as part of the reform of agricultural policy as a whole.
Mr President, the biggest problem with the nitrates directive is - as Mrs McKenna has said - not the directive itself, but the lack of action to implement it in the Member States. Many countries are still not properly implementing national legislation to ensure cleaner groundwater. It cannot be the intention that tough environmental rules which are adopted in the EU should be simply shelved in the Member States. It is damaging to mutual trust among Member States when individual countries cock a snook at the common policy.
It creates problems for farmers if only some farmers are obliged to pay to reduce nitrate run-off. It cannot be right that some farmers who apply more environmentally friendly production methods should end up in a more disadvantageous competitive situation. It is vitally necessary that pressure be put on all Member States to implement the nitrates directive, so that the burden is evenly distributed. Countries which have not implemented the nitrates directive on time should not be rewarded by higher support from the EU than those countries which have already implemented the directive. Besides, it would mean that the EU is throwing money away. When the environmental policy is not adhered to, cross-compliance should be introduced as proposed in Agenda 2000.
The last point I wish to mention is the deplorable situation with regard to reporting to the Commission. We in Parliament must support the Commission in its efforts to put pressure on the Member States. The Member States must be made to report correct figures to the Commission, so that it can prepare overviews of how the nitrates directive is working in practice. Furthermore, the figures reported will be an effective tool in the fight to get the nitrates directive properly implemented in all the countries. After all, that is unfortunately the main reason why the reporting does not take place. The Commission can hardly charge a Member State with circumventing the directive if there are no data at all. It is necessary to put pressure on the Member States to ensure proper implementation and better reporting, if the nitrates directive is to have any relevance at all.
Mr President, ladies and gentlemen, this report deals with the Commission reports on the implementation of the Nitrate Directive, which, amazingly enough, has been in existence since 1991. The problems connected with nitrate are not new, nor are the solutions proposed here. We should not be intimidated by this. We should concentrate on continuing the work which has already been begun, while at the same time avoiding trying to take on too much. We all agree in principle. We now need to implement the directive in the Member States and ensure that it is transposed and applied consistently. We do not need to change it. The European Parliament should encourage the Commission to take stricter action against the Member States which have not yet fulfilled their obligations arising from the directive.
Sometimes we get tired of playing this game. On the one hand, we have constant demands from some quarters for greater subsidiarity, and on the other hand the Member States are not willing or able to play their part in areas in which there is no question that Community cooperation is needed, such as here on environmental policy.
The amendments tabled by my group aim to emphasise the demand for consistent implementation and application of the directive. There is little point in overloading Parliament's resolution. For example, we cannot make it compulsory to comply with the code of good agricultural practice if it has not even been defined at European level. Furthermore, the requested limitation of the number of animals per hectare will not be necessary if the Member States apply the directive in the first place.
In addition, we reject absolutely the inclusion of Agenda 2000 criteria in this report. The Agenda, as we know, is currently only under discussion, and demands of this kind tend to dilute Parliament's actual intentions and are only grist to the mill of those who advocate subsidiarity, and who would accuse Brussels of stipulating the number of cows in the fields! We should concentrate our efforts and insist that whatever is necessary be done, and what needs to be done is already stated clearly in the Nitrate Directive.
Mr President, Commissioner, ladies and gentlemen, the Liberal Group will be supporting Mrs McKenna's report. Her analysis of the situation in the Member States is critical but fair, given that no fewer than eleven Member States are disregarding a 1991 directive, either totally or in part. This is the case at least in Flanders, where the position is serious. I cannot contradict the rapporteur when she speaks of a lack of political will in Flanders. The problem will not be solved just by ignoring the European standard. This is what has been done so far in Flanders where, for example, the fertiliser action plan for 1998 sets standards for the use of fertilisers on pasture land which are twice as liberal as the European standard.
How should we address the problem? The European standards have to be enforced. Starting from the principle that 'the polluter pays', we should target and tax fertiliser surpluses rather than fertiliser production. Let the sector itself decide initially how it will resolve the problem. If it does not succeed, we may have to think about the compulsory reduction of livestock headage. But let us try other ways first.
Mrs McKenna, your report has stirred things up a bit in Flanders and has caused the talks on a new fertiliser decree to move up a gear. I am most grateful to you for that.
Mr President, environmental protection is now a priority for most Member States, and European citizens are increasingly aware of its social and economic potential. Farmers who are, in the main, the custodians and managers of the landscape are responding in a positive manner by conforming with changing environmental guidelines, many of which have a cost factor for which they deserve to be compensated.
Nowhere is there the same positive commitment to environmental management as in my own country. Ireland as an agricultural country has a greater dependence than any other EU Member State on agricultural exports. Our quality food products are closely linked to our grass-based natural environment. Our tourism, and in particular our agri-tourism, are closely linked to the countryside. Employment in both the food and tourism sector is dependent on our quality image.
It is wrong and harmful to suggest that the government and farmers are indifferent to environmental protection. The government has responded positively to Commission comments with regard to nitrates in groundwater and has in fact established that phosphorous represents a greater threat. In both cases the government, farming organisations and farmers are committed to eliminating any possible threat to the environment and in particular the quality of groundwater. One only has to look at Ireland's interest in the rural environmental protection scheme and the number of farmers participating in that scheme to see how positively we in Ireland are committed to a natural environment.
A final comment: without farmers there would be no environment. There would be no custodians of the rural environment, and I would caution people to take that particular matter into consideration.
Mr President, as the rapporteur has said, this is a matter of public health and of systematic non-compliance with Community law.
It is a matter of public health because, as far back as 1975, directives relating to the quality of water established that the level of nitrates should not exceed 50 milligrams/litre, but some countries such as Belgium and the Netherlands exceeded that by 100 milligrams/litre. And it is a public health matter, too, because the World Health Organisation and the FAO say that it is necessary to remain below 50 milligrams/litre and that, for the safety of nursing infants, the level should not exceed 10 milligrams/litre.
And it is a matter of systematic non-compliance with Community law because the directive not only suggests that a selection should be made of vulnerable areas for the application of good agricultural practices, but it also provides for two action plans, the first to end next year and the other in 2003. Despite this, in 1998, only six Member States submitted anything resembling an action plan in this respect. This is therefore a clear case of non-compliance with Community law.
I understand the concern of the rapporteur for the Committee on Agriculture, as well as the concern of some members of the Committee on Agriculture who tabled amendments, where they state that there should be more information for farmers, that aid should be forthcoming, and that perhaps the European Commission should take a less authoritarian position. Nonetheless, we feel that the European Commission has done the right thing in initiating infringement procedures because it is the only way to persuade the governments to take measures relating to the nitrates in drinking water. It is up to us to defend public health, as the Treaty very rightly states and as we take great pains to emphasise, and compliance with Community law offers a guarantee not only for consumers but also for the future of Europe itself. Therefore, we consider that infringement proceedings should be initiated and that, in any case, farmers and Member States should be helped to implement this and other directives with a bearing on public health.
Mr President, ladies and gentlemen, it will be clear that for a variety of reasons, no one in the Netherlands is happy with the conclusions which Mrs McKenna has very clearly and properly outlined: the environmentalists are not happy, the farmers are not happy and the government is not happy. If nothing is done, if drastic action is not taken, the Netherlands will not even come close to meeting the requirements set out in the nitrates directive by the year 2002. The Dutch Government has said as much itself. Rarely has a report delivered so clear a message. So we say to the Dutch Government, to Minister Pronk, do something! If you do not, the Netherlands is heading for disaster. Nitrate levels in the environment are far too high, and it will take tens of millions of guilders to clean up our drinking water. More certain still is that by the year 2002 the Netherlands may face a fine of 500 000 guilders a day. This summer, the Dutch Government took refuge in the fact that it was a caretaker government. This allowed it to escape being hauled before the courts by the European Commission. That will probably happen now at the end of the year.
A failure on the part of the Netherlands, how else can one put it? It is scant comfort to know that the polluter will pay in the end.
Mr President, I come from a region, Flanders, where there is not a single well yielding water that you can drink. To paraphrase what our previous speaker said here about agriculture, I put it to you that without clean drinking water you cannot have a stock breeding industry, nor can you have public health. So I welcome Mrs McKenna's report, and I hope that Flanders will cease to be one of Europe's slowest pupils as regards learning to combat the pollution of our drinking water by nitrates. At present, the nitrate levels in our drinking water are four times the levels permitted or envisaged. To save time, Mr President, I refer the House to what Mrs Kestelijn said on the subject. But even though the Commission has twice, in 1995 and 1997, found Flanders to be in breach of the rules, things have still not improved. When I compare Flanders with Denmark, where things were bad to start with too, I feel ashamed, although I have to say it is not my fault. It is not the majority of the population that wants this - the majority currently in power in Flanders has given in to the farm lobby, which has secured a fertiliser action plan for 1995 that in no way meets the targets set in the directive, neither as regards standards nor as regards a code of good farm practice. No vulnerable zones are named, but I can understand that, Mr President, because the whole of Flanders is a vulnerable zone, one big vulnerable zone. So the action programme is nowhere near adequate.
I would like to ask the Commission how things stand as regards following up these letters and these infringements? Are we really going to rely on the goodwill of the sector, because I no longer have much faith in that goodwill. I see that the sector is in crisis and that we have nevertheless failed to take obvious steps such as cutting pig production, for example.
Mr President, cuts will not be enough and I am convinced that less intensive and more environmentally and animal-friendly farming is ultimately the best thing for human beings.
Mr President, first may I compliment Mrs Maes most warmly on her maiden speech. I heartily agree with what she says.
The point of adding fertiliser is to make the soil more fruitful; implicit in this is that one must not add more fertiliser than the crops can absorb. So it is most important to stop nitrate from leaching into groundwater and surface water. The implementation of Directive 91/676/EEC is very relevant here, but the picture as regards its implementation is a sorry one. Years ago, all the Member States agreed on a standard of 50 mg of nitrate per litre of groundwater, but most Member States have not got anywhere near that. Some Member States have not even made plans, so that the European Court was forced to intervene. It is now time for all the Member States to be serious about implementing the directive - including the Netherlands, which is not in this instance the good little boy it so often claims to be.
However, responsibility for the current problem rests not only with the farmers, but also with consumers, who eat a great deal of meat relatively cheaply. In the past, that was often encouraged by government. These intensive farming methods naturally create a number of problems. Indeed, even if we were to stop using fertiliser now, nitrate would still be leaching into the groundwater 20 years from now. In short, real solutions require a long-term view, and it is this which we must now work hard for.
Mr President, the issue of nitrates in water does indeed pose a problem, but it is one which forms part of a wider and more global problem that I shall endeavour to outline here.
For fifty years, our countryside and natural resources have been systematically destroyed by intensive and polluting agricultural practices. It has taken five thousand years to shape our countryside and only fifty years to spoil its greatest gifts. For fifty years we have emptied the land of its farmers, torn out hedges, filled in ponds and poisoned our soils. We have squeezed the earth, prevented it from breathing and have even prevented rainwater from reaching groundwater supplies; instead of penetrating the earth, the water flows along the surface and carries the humus to the closest river. In some areas of Normandy, where I live, soil erosion sweeps away up to twenty tonnes of humus per hectare per year.
Such irresponsible practices have a great many consequences, but some are more serious than others. Intensive methods of production have caused a large number of farmers to leave the land, which has contributed greatly to overcrowding in urban areas. This therefore creates a genuine problem in terms of land-use planning. Pesticides, herbicides, fungicides and other chemicals also act as spermicides. In fact, since their widespread use, these poisons have halved the level of human fertility in western countries. There is now a medically proven cause-effect relationship between the two, so this constitutes a major public health problem. Whether or not it rains, groundwater supplies have difficulty maintaining their levels and replenishing supplies. Due to these low levels, pollutants such as nitrates tend to become concentrated. The reduction in water resources and the reduced level of potability gives particular cause for concern, especially as we are all well aware that this water will become one of the major strategic issues of the next century. It is therefore also a considerable geopolitical problem.
Ladies and gentlemen, we are no longer living in the world of fifty years ago, at the end of a war, at a time when the many shortages justified the need to produce large quantities. This is no longer the case today. We should have redirected our efforts a long time ago and focused not on quantity but on quality. Since the 1950s, however, we have been caught in an unstoppable spiral, fed by agro-chemical multinationals and banks. No, the farmers are not to blame for this situation, though many have been the first victims of it, strangled simultaneously by the problem of debt and the race for subsidies. Those who have struggled hardest to respect the environment have been wiped out, both literally and figuratively speaking; here one has only to look at the suicide rates among agricultural populations. We must recognise that the European Union is jointly responsible for this situation. In fact, it is not in the best position to give lessons on the environment to Member States since, for a long time, it has systematically favoured intensive farming practices by means of subsidies.
To conclude, anything aimed at raising awareness should always be welcomed and Ms McKenna's work is indeed praiseworthy, but I am convinced that the solution to all of these problems lies essentially in the banking and industrial sectors which, ladies and gentlemen, are unfortunately far more influential than we are.
Mr President, it has been a real problem for the EU that implementation procedures for directives on the environment have gone so slowly, and, as we have heard repeated here so often, this Nitrate Directive has been especially slow to be implemented. Current farming practice, as has also been stated here, has been responsible for most of the effluent in our waterways and the reason for their eutrophication. Eutrophication and other problems really get noticed when they show up in the places where we swim locally, and the places where we moor our boats. That is what has happened in the Baltic Sea, for example. Now people are demanding that the pollution and eutrophication of the Baltic should be kept in check. We cannot put the blame for the eutrophication of the Baltic solely on the Baltic States and Poland, as we normally do, since statistics show that it is Member States of the EU that are at fault. That is why this matter requires special attention and action.
I especially wish to point out that Finland has not put together any kind of plan itself, but, at least, it has promised to lower its nitrate emissions by fifty per cent. This is very important, because we not only have a coastline but we also have an inland waterway system. At present I can say I still drink the water from the lake by my summer cottage.
The agricultural policy which is part of Agenda 2000 is an important instrument for controlling agricultural emissions. No direct aid will be forthcoming unless we observe the regulations that are in place. We should allocate special aid for the rural environment to those places where real action is being taken and the state of the environment is being improved.
Mr President, in principle we can fully support the motion for a resolution in Ms McKenna's report. However, during our considerations, we should perhaps engage in a little self-criticism regarding the manner in which we draw up our reports. Perhaps we ourselves fail in our reports to respect the greater transparency demanded of the Commission and thus, when we say that a certain number of Member States comply and that others fail to comply, perhaps we should specifically name those Member States that fail to comply and those that comply in certain circumstances.
Therefore, in the section to which we are referring, I would have thought that the three countries that meet the general requirements for ground water - Sweden, Austria and Finland - should have been named. And it should also have been emphasised that only four Member States have transposed the directive, namely, Denmark, Spain, France and Luxembourg. In my view, in these sittings, relating to the monitoring of Member States, we must be specific and proceed in a transparent manner.
I also feel that we should not personify our resolutions. We should not talk about a Parliament being shocked; we as individuals might be shocked, but perhaps we should use other types of expressions for institutions. We should therefore analyse our own resolution, and this is not a specific criticism of a draft, but perhaps rather of the work that we do.
And this brings us to a point on which I agree fully with all the Members who have taken the floor, that is, the discretion of the Commission in initiating proceedings, since its action in this regard perhaps leaves much to be desired. This House should certainly express its concern that the Commission is not more effective in fulfilling this obligation to ensure that Member States comply with Community legislation. Its discretion in this matter is excessive. I think that the cornerstone might be to ensure compliance with codes of good agricultural practice.
As regards the final paragraph of Ms McKenna's report, which advocates that 'energy production at small-scale... plants should be promoted', it might carry more weight if mention were made of encouraging and offering incentives to achieve such objectives.
Mr President, I entirely agree with Mrs McKenna's conclusions, despite coming from a country whose record on this is very poor. Her report contains one or two errors concerning the situation in the Netherlands, but that in no way invalidates the truth of the charges she makes against the country. As a Liberal, I am no great lover of official do's and don'ts, but in the Netherlands we have found that the fertiliser problem cannot be resolved without recourse to instruments of this kind. The Netherlands has done everything possible to resolve the problem, short of cutting back on livestock production. Levies on fertiliser surpluses was one method tried, but it did not work to good effect for us. We are stuck with 14 million kilos of fertiliser which we cannot get rid of. I should like to think that this will be a lesson to other countries facing the same serious problems. I appreciate that each country must be free to seek the solutions which suit it best, but there is one thing we have to admit: quite simply, we produce too much in the European Union. We have far too many animals and so it is vital to restructure the stock breeding industry. There is no more time to lose.
Mr President, it is obvious that Commission directives are often based on studies that do not reflect the agricultural situation as a whole or the environment Europe-wide. I come from an area in southern Portugal with barely one head of cattle per hectare - if that. In other areas in Portugal there can be as many as five head per hectare. In other words, even in a country as small as ours there is a difference between small-scale agriculture in the north, and larger-scale agriculture in the south. It is obvious that, in a country like mine, with large climatic differences between the dry season, which we are in now, and very wet seasons, i.e. the winter, the only time of year when the weather is settled is, in fact, the summer. And in order to produce crops in the summer you have to irrigate. And if you irrigate you must also fertilise because unless you do you will have no harvest.
However, the problem in Portugal is not the same as that facing Sweden or the Netherlands. The problem is a completely different one in that, when we spread nitrates on the soil, we do so in the summer when there is a smaller chance of polluting the groundwater.
Nonetheless, good farming practice is needed. But how can you find a good farming practice that enables country-dwellers to survive? Do we want to keep the European farming model or apply with quasi-inquisitorial rigour the notion of pure European breeds? How can the two be made compatible? We must find a solution to this problem, through education first of all. We must educate people visiting the countryside to stop them from polluting it. Secondly, pollutant industries, including intensive farming or wineries, need to be curbed. Thirdly, we need to give attention to the issue of biogas, one way of practising and developing agriculture while making use of something that pollutes our countryside. That is an issue waiting to be tackled.
Mr President, I am glad that we are getting another opportunity to debate this important subject. The extent of the nitrate problem is alarming. Leaching from 22 % of agricultural land in Europe exceeds 50 mg per litre, which is the generally accepted health limit. The figure should in reality - as the rapporteur also pointed out - be down to 10 mg per litre, as recommended by the WHO, FAO and Greenpeace, since at this concentration drinking water would become safe for children. We must not forget that the nitrate issue is a serious health problem and, in the light of the very serious environmental and health-related nature of the nitrate problem, the calls made in the report with a view to bringing about a solution are too vague. The fact that the Member States have not implemented the legislation adopted in the field is clearly irresponsible. I of course, along with everyone else, wholeheartedly support the call for the Commission to expedite the infringement procedures. However, that is not enough. The Commission must also be called on here to bring about a radical change in the EU's agricultural policy, so that it becomes attractive to farmers to minimise water pollution caused by nitrates. To begin with, this must involve a massive increase in the use of resources under the common agricultural policy for conversion to organic farming, so that it becomes attractive to conventional farmers. A comprehensive switch to organic farming in the EU in this way would also bring with it innumerable other environmental and health-related gains.
Moreover, it is important to note that the nitrates directive is not sufficient in itself to ensure clean water in the EU. I therefore call on the Commission to take the initiative to introduce common nitrogen levies in the EU, with the explicit proviso that the proceeds of such levies be passed back to the Member States. Such levies may provide a means of furthering the aims of the nitrates directive. With these comments in mind, I hope that the European Parliament will give its support to the report, since its demands constitute an important step in the right direction.
Mr President, there is no doubt that nitrate pollution is mainly caused by the excessive use of fertilisers on crops and by intensive livestock breeding. And of course, since the amounts of nitrates involved are excessive, the plants cannot use them all, they pass into the soil, pollute groundwaters, and the results are twofold. On the one hand, eutrophism in rivers, coastal areas and seawater, with all its consequences, and on the other hand a danger to public health through drinking water, because as we all know, nitrates are reduced in our organism to nitrites and nitrites transform haemoglobin to methaemoglobin. The result is that oxygen is less efficiently transported from the lungs to the tissues, which can be particularly dangerous for infants.
There is no doubt that the aims of the directive, namely to reduce and prevent nitrate pollution, were correct. Unfortunately, Member States did not respond as well as they should have, and I particularly regret the fact that my own country too has failed in this respect, because although four vulnerable areas have been identified, no decision has yet been taken on how to protect them, nor have any related action programmes been submitted. I believe that the European Commission should monitor the implementation of the various directives more decisively, because it is not right that we should enjoy a good standard of living but not care about protecting the environment.
Mr President, ladies and gentlemen, fighting the pollution of groundwater calls for an integrated strategy to fight the various causes of that pollution, be they agricultural, industrial (of whatever kind) or even domestic. We welcome the reference in the report to the need to carry out research to compare the importance of the various sources of groundwater pollution.
As far as the pollution of groundwater by nitrates is concerned, Community legislation must urgently be transposed into national law, which should already have been done. Nonetheless, the rules should be implemented in each country on a consensus-basis in such a way as to cater for national characteristics and regional differences, as we tried to introduce into the report in our amendments.
We tried, for example, to insist that special attention be paid to some easily identifiable and well-known agricultural areas of certain countries - some of them have already been referred to - where the situation is serious and levels of pollution already far exceed tolerance thresholds as a result of intensive farming practices which, in the short term at least, make farms more competitive either because productivity is increased or because they more easily attract Community support.
In some cases, these are particularly vulnerable areas. This is undoubtedly a situation that needs tackling as a priority. Generally speaking, we think that if we are to deal with widely different situations, we need comprehensive knowledge both of the different crops and production systems and the practical situations in the different Member States and their regions, if we are to prevent artificial discrepancies, by-the-back-door privileges or greater injustices.
Special attention must also be paid to the number of head of cattle per hectare. All decisions must bear in mind both absolute and relative figures together with regional differences in farming structures.
However, on the same subject - leaving aside the proposal to create biogas production plants, which we agree with - we feel that appropriate aids and incentives are needed so that properly supervised manure collection and processing plants can be set up on all cattle farms. This idea is not explicitly tackled in the report but is one that, we hope, will be introduced through an amendment that we have tabled.
Mr President, I wish to begin by referring very briefly to two women. Firstly, my colleague Ritt Bjerregaard who, unfortunately, suffered a rather nasty accident at her home a couple of weeks ago and is quite seriously injured. The good news is that she is making an excellent recovery and should be back with us very shortly. The difficulty she is experiencing in part accounts for my presence here tonight at this fascinating debate. Secondly, I wish to congratulate Mrs Maes on her maiden speech. This is her first day in this Parliament. She managed to speak within about two hours of becoming a Member. She managed to speak for three minutes when she was down for two minutes, so her constituents can be very satisfied at the fact that instead of one Member they have got one and half Members and that, I am sure, bodes well for the future. I wish her well in her career in this Parliament.
I thank the Committee on the Environment, Public Health and Consumer Protection and, in particular, the rapporteur, Ms McKenna, for this very welcome own-initiative report that focuses attention on the critical need to ensure implementation of the 1991 nitrates directive. They say that the wheels of God grind exceeding slow. The transposition and implementation procedures of Member States make the wheels of God look positively rocket-propelled by comparison.
The report rightly highlights the slow pace of implementation of this directive. As Ritt Bjerregaard made clear before, the present situation is indefensible and completely unacceptable to the Commission. The resolution before the House calls on us to speed up our infringement proceedings, and what I will try to do this evening is to explain in some detail exactly what progress has been made since the implementation report.
It appears that Member States are beginning to take their obligations seriously but it is still a case of too little too late. Three out of the five non-transpositions have been rectified; two out of three missing codes of good agricultural practice are now in place; and all three of the missing reports have been produced. But only two out of seven Member States with no vulnerable zones have now made their designations and only two out of ten in breach of the action programmes - the critical application - have established them.
It is clear that the progress that has been made is solely the result of stringent enforcement and it is also clear that the present situation is grossly inadequate. The Commission will therefore intensify pressure. Thirty-two cases have been opened against 13 Member States - all except Finland and Sweden - of which 9 have been closed because of the progress that has been made. In the case of the action programmes, the reasoned opinion issued at the time of the implementation report has now gone to the Court. In addition, seven more reasoned opinions and three letters of formal notice have been issued and many of those will end up going to court this year if no effective action is taken. The Commission will also follow rapidly with proposals for penalty payments. I realise that even these efforts, strenuous though they are, will not produce total satisfaction amongst some honourable Members. Indeed, the Commissioner herself is not totally satisfied with it, as Members of the House who know her can well imagine.
But we have to strive to secure implementation of a Council directive by the Member States which actually voted to make the directive law. If they are slow or reluctant, then all we can do is undertake our best efforts, as everyone in this House, will know. Some commentators have said that to get proper implementation we need, as a Community, to support farmers with additional funding. Frankly, the Commission is not convinced by that argument: it runs completely counter to the polluter-pays principle. While we provide funding for pilot projects for reducing nitrate pollution, we do not provide any funding for compliance with mandatory requirements. The agri-environment measures, for instance, support a number of nitrate schemes, but only where they produce an environmental benefit over and above the requirements of the directive.
Meanwhile, the request in Ms McKenna's report for the Commission to produce an annual report is supported. That is essential in order to publicly identify those Member States that fail to make progress. It will also enable this Parliament to follow developments in infringement proceedings. However, we believe that a communication on promising an effective solution - it could have a happier title - to the nitrates problem suggested by the report might provide a further excuse for delay in implementation. Since we consider that all attention should be squarely focused on ensuring that the directive itself is properly implemented, we would be reluctant to provide that facility for what could be another excuse for delay. I hope that the honourable Member understands our motivation in that.
Integration is another basic concern, and reference to it is timely in view of the recent commitment to integration made by the Heads of Government at the Cardiff Council. Considerable progress has been made on environmental integration into the structural funds where Commissioner Wulf-Mathies has collaborated closely, as the proposal for increasing the environment share of the European Regional Development Fund already shows.
On the common agricultural policy, the agri-environment measures are obviously evidence of progress. Since the present Commission came into office, intense efforts have been made to develop and establish these measures which include support for organic farming. They are testimony to Ritt Bjerregaard's work and they will be further reinforced in Agenda 2000, which also continues the decoupling of aid from production and proposes new instruments of potential environmental interest.
The integration strategy, obviously, also involves Member States and this Parliament, as well as the Commission. I welcome the report as further evidence of Parliament's close interest in a policy to secure healthy and potable water. One of Commissioner Bjerregaard's main priorities is clearly to make sure that existing legislation, and the new water policy which follows it, are properly implemented. The strong position that Parliament has taken and continues to take on this issue, as is evidenced by this report again, will greatly assist that effort by the Commission, and both my colleagues and I express our gratitude for this.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Endocrine-disrupting chemicals
The next item is the report (A4-0281/98) by Mrs Kirsten Jensen, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on endocrine-disrupting chemicals.
Mr President, we all recognise that chemicals can cause acute poisoning, and they can cause allergies, cancer and brain damage. But in recent years it has emerged that chemicals can affect our health and our reproductive ability in an insidious manner, which is why we must question both the maximum values and the sectoral approach by which we have regulated chemicals in the EU. Some may have thought that, with the biocides directive, the EU had finished regulating chemicals, but that is by no means the case! Hence this own-initiative report from the Environment Committee. We have rules for chemicals in agriculture and for chemicals in the workplace. But there is no sense in regulating these areas - which are relatively easy to police - in isolation, when chemicals also produce their effects in leisure activities, in kindergartens and in other situations which are not covered by any rules.
The widespread use of synthetic chemicals is a post-war phenomenon. I cannot forget how, in the mid-1970s, the first pale green blouse mass-produced from man-made fibres was celebrated at an exhibition at the Museum of Contemporary History in East Berlin. During the years I have worked on European chemicals legislation, I have tried to get male decision-makers to listen, asking them whether they knew that there was something here that could affect their ability to reproduce. It proved to be an argument that opened their eyes. In my report, I first list the possible effects on men and then move on to women and children. Ability to reproduce is not the only thing that is threatened. Scientists talk of weakened immune systems. Sperm counts are falling, while rates of testicular cancer and breast cancer are rising. People are getting totally incapacitating forms of allergy, and children are developing behavioural problems which may be attributable to man-made chemicals in the environment. We know from serious cases of medication wrongly prescribed by doctors that foetuses have been damaged in the mother's womb, in some cases involving damage that only manifested itself when the young person reached the age of reproduction. Other instances of morbidity are occurring; cases of feminisation have been observed in the animal world, for example both individuals in a pair of gulls around a nest full of sterile eggs being hens; and animal experiments show that quite small doses at a precise point during pregnancy can be fatal, which raises the question of whether it is the dose or the point in time that is dangerous.
Recently the Commission came out with some vague pronouncements on the subject of phthalates in babies' teething rings. Here the precautionary principle gave rise to national bans, but there was no EU regulation. The maximum limits are fully utilised, even though so much controversy surrounds them in these cases, and there are precious few instances of the Commission adhering to the precautionary principle, as required by the Treaty.
In the past month, the Commission has admitted that the risk assessment process is not working, and one has to agree with that when only a tiny fraction of the 100 000 chemicals already on the market have been subjected to a health or environmental assessment. The system is not working, and that is why the report from the Environment Committee draws attention to group classification. Moreover, we ask whether it would not be appropriate to reverse the burden of proof, so that anyone who wants to market a substance must show that it is harmless. This would give industry a much more powerful incentive to provide information on and to investigate its own products.
The provisions of the Amsterdam Treaty on sustainability and its emphasis on the precautionary principle make it possible to intervene in the interests of health and the environment, so that these principles take precedence in the approval of individual chemicals or product types. We therefore propose that the Commission should put forward a list of substances which can have an endocrine-disrupting effect. The Commission must screen all EU legislation to see whether we have sufficient resources to intervene on endocrine-disrupting substances. It must also get a serious grip on its system of risk assessment and systematically apply group classification. The Commission must present proposals to reverse the burden of proof. It must also support research in priority areas, such as long-range studies of sperm quality, and must support research on the causes of the increase in rates of breast cancer and testicular cancer. The EU must apply the precautionary principle in concrete instances and hence consider phasing out substances which are simultaneously carcinogenic, allergenic and bronchially irritant. When this report was being discussed in the Environment Committee, we were given some very unsatisfactory answers by the Commission's officials, so I hope that the answers we receive this evening will be clearer.
Mr President, ladies and gentlemen, endocrine disruptors are substances that act chiefly by mimicking the action of natural hormones or by interfering with their metabolism. This is particularly the case for pesticides and certain medicines.
For my part, I am reluctant to give my full support to the rapporteur, even though his dossier is a particularly difficult one. Why? Because the scientific data available to date is full of contradictions and requires an in-depth analysis and an experimental approach that is both rigorous and independent.
As draftsman of the opinion of the Committee on Research, Technological Development and Energy, I would like to draw your attention to the absence of a scientifically-proven direct relationship between exposure to endocrine disruptors and effects on health. Hence the need for in-depth epidemiological studies on exposed populations in order to ascertain the possible risk of cancer, endocrine disruptions in women, the influence on fertility levels among men, which are measured not on the basis of sperm counts as all current studies are - these being subject to individual or seasonal variations - but rather on the quality of the sperm. This is why experimental studies carried out under laboratory conditions are needed to examine the synergistic effects of several substances, with a view to ascertaining a dose/effect relationship, which is the only way to demonstrate whether there actually is a direct relationship between endocrine disruptors and their effects on health.
In this instance, recourse to the precautionary principle should be linked to empirical data and should lead to the implementation of a monitoring system. It is with this in mind that I have tabled several amendments aimed at guaranteeing better coordination of national initiatives in the area of research, implementing a research network in conjunction with the JRC, and improving the compatibility of research findings thanks to a classification system that will afford the necessary prevention for the various classes of exposure.
Aside from the linguistic amendments to Recommendations Nos 7, 29 and 31 by the rapporteur, I am tabling an oral amendment to Recommendation No 28 by the rapporteur, which is aimed at establishing the existence of a dose/effect relationship. This is essential to guard against making simple assumptions and also to take the necessary measures based on objective, independent and experimental arguments.
Mr President, in its opinion on this highly sensitive issue, the Committee on Agriculture and Rural Development has intentionally dealt only with pollutants of agricultural origin, namely pesticides, which have often created a stir because of other harmful effects on human health and the environment. In its report, the Committee lists 25 pesticides which are permitted in the Union but are suspected of having a harmful effect on human and animal hormone systems. Four further substances, including Atrazine and Diuron, have already been clearly proved to have an effect on hormones. Such substances must be taken off the market immediately. We must rapidly update the authorisation procedures for pesticides and require environmental impact assessments to be made of their hormonal effects. Our committee has requested that the authorisation procedures test the hormonal effects not only of the pesticides themselves but also of their waste products and additives, as it is precisely additives such as softeners and emulsifiers which are known in other areas of the chemical industry for their harmful effects on hormone systems.
It is astonishing that the Committee on Agriculture and Rural Development should make stricter demands in the area of pesticides than the Committee on the Environment, Public Health and Consumer Protection. I hope that the House will approve the amendments we have retabled so that the wide availability of hormone-mimicking pollutants can be limited following the much-needed tightening of the authorisation procedures. I would urge the Commission and the Member States to follow the 'better safe than sorry' principle, if in doubt, and take hormone-mimicking pesticides off the market.
I should also like to raise a point with Mr Pompidou. Sometimes I get the impression that we have to bury ourselves in research before we can take action. Yet it is incomprehensible that we react only when the damage has been done. This is why we propose that research should be a means to achieve approval more quickly. It is only under these circumstances that I can approve Mrs Jensen's report.
Mr President, on behalf of the Socialist Group I want first of all to endorse the remarks made by the rapporteur. She has given a very clear assessment of the dangers posed by this new chemical threat. Again, on behalf of the Socialists, I want to say that we will be voting for this report tomorrow and looking for European Union action on chemicals which mimic hormones and which have been shown to cause all sorts of strange health and reproductive difficulties in fish, birds and other wildlife.
Those chemicals called endocrine disrupters - not endocrine modulators, as some would have them known - are present in many different plastics and many other products including food wrappers, paints and pesticides. It is certainly feared - and there is sound scientific research to show it - that these chemicals are responsible for the apparent drop in sperm counts amongst men in many Western countries. Their long-term effects could be even more serious, including hypospadias, undescended testes and a range of reproductive difficulties in both males and females, which we really must take action about now.
Many of the chemicals which may be the source of this problem have quite frankly not been properly tested. We are uncertain as to their real power or impact. The prime effects so far appear to be during the period of foetal development, rather than in adults. The effects we have seen in the natural environment have tended to be water-borne and to affect fish, shellfish, some birds and other animals which feed on marine life. But that is no excuse for not adopting the precautionary principle and taking action to protect human life now.
For that reason, on behalf of the Socialist Group, I hope the European Commission will pick up the demands in this report, draw up a list of substances which are known to be hormone- mimicking, take action to start to phase out those substances or minimise their use, start to look at legislation on pollution control and water quality legislation to ensure these substances are reduced to a minimum or completely eradicated in the environment, and really put some effort into a research programme which will look into the real mechanisms of endocrine disruption.
Finally, we have to recognise that we are limited and do not have an acceptable internationally-recognised test to identify hormone-mimicking activity by chemicals. That has to be a key issue for the Commission to work on and bring forward as quickly as possible, along with American and Japanese researchers.
The long-term effects of these chemicals are certainly very serious on the basis of the evidence we have seen. They are hard to predict, but on the basis of the effects they have on creatures with much shorter life cycles than human beings, it is quite clear we should be seriously disturbed and prepared to take action. Parliament will continue to demand of the other European institutions that action is taken, that an international effort is made to tackle what is clearly a global problem. The European Union is in an ideal position to take that action. We call upon the Commission to act.
Mr President, I think that it is important to reiterate, for the benefit of public opinion, that this report was drawn up on the initiative of Parliament, that this Parliament is a political and not a scientific body, and that what we do is to forward our concern to the European Commission so that it may determine whether this concern of ours is founded or not. That is the first point that should be clarified.
Second, I agree with the clarifications and remarks by Mr Pompidou to the effect that we cannot inform the general public of our concerns unless there are sufficient scientific grounds. Nor can we suggest through our debate that all or most of the blame should lie with pesticides, simply because these are topics that are dear to us and that we have discussed on earlier occasions. However, it is important that we encourage the Commission, and we should do so with some urgency, to put all its mechanisms into operation. The fifth framework programme should of course include some action in this respect.
I believe that we cannot fail to mention, too, that there are independent research teams in the European Union that have been working on these topics for some years. I am a lecturer at Granada University and I know that for more than ten years the Granada Faculty of Medicine has had an excellent research team working on these topics and on certain products that are not mentioned in the resolution, products that are to be used in orthodontic treatments.
I do not believe, however, that in a resolution we can make statements of a general nature regarding the negative effects of chemical substances, because all that remains at the end of the day are these general allegations. We must remember that there are also many chemical substances that are very beneficial. Nowadays, we need look no further than the Nobel Prizes for Medicine that have been awarded for the discovery of the mechanisms of such a traditional product as nitroglycerine, which had already been in use for a good many years, and which is something you, Mr President, know a great deal about. The discovery of the mechanisms allowing these products to act in the walls of blood vessels represents one of the major discoveries of recent decades. Therefore, we must not go too far as regards chemical products in general.
Paragraph 35 of our rapporteur's resolution is particularly important, where she calls on the European Commission to review the procedures relating to the marketing of chemical products for this purpose. I believe this to be a very important conclusion.
Mr President, I would like to intervene on a point of order to ensure that the interpretation given is not used by anyone else. My colleague Mr Valverde López referred to NO, which is in fact nitric oxide. This was translated by the interpreters - and this was not their fault - as nitroglycerine, which is a dangerous explosive. So it must be stated clearly that the Nobel Prize was awarded for nitric oxide, and not for nitroglycerine.
Mr Pompidou, Parliament is not a scientific centre, it is a political body.
Mr President, there are more than 100 000 synthetic chemicals in use and only a fraction of these have been tested for endocrine-disrupting affects. Some which have been tested have been banned in the West but are still in use in developing countries.
Why are they a cause for concern? They destroy cells which form natural hormones. They impair reproductive functions. They affect body weight and temperature. Most importantly, we know that they have a trans-generational affect passed from the mother to the offspring.
We find them in industrial discharges, in pesticides, in detergents, in plastics, in canned goods and in personal care products. We know of their effects on animals. In the Great Lakes some 16 species have been affected. In the UK, as Mr Bowe has pointed out fish and snails have been affected. In the United States alligators have been affected. There are routes of human exposure to these chemicals. Through the womb, via breastmilk, drinking contaminated water, absorption via skin from shampoos and so on, and inhalation and ingestion from pesticide sprays. We have no solid proof that they are yet affecting humans but there are many indicators such as the decline in sperm counts, and the rise in testicular and breast cancer.
In December 1996 the Commission said there was no cause for alarm. I would question that. Liberal Democrats in this House are supporting this report and in particular the call for a cautionary approach, the call for more research and its implications for the budget for the Fifth Framework and the need for international cooperation. We congratulate Mrs Jensen on this initiative. We believe we have a duty to future generations to act now to make sure these chemicals do not become more widespread.
Mr President, ladies and gentlemen, we also congratulate Mrs Jensen on her report. It was important for the European Parliament finally to take an initiative, as it seems to me that the Commission buries its head in the sand and merely observes the problems. What we need is action at European level, particularly as the data are more than alarming. We constantly hear shocking information, such as that softeners can also find their way into the food chain, as they can be absorbed in fatty foods. We have heard the alarming news that these endocrine substances are carcinogenic, and we now know that we must finally have a European ban on PVC.
I also think the way in which the Commission is dealing with the data on phthalates in children's toys is scandalous. Although it has been known since February that there are at least three highly toxic substances, the Commission has failed to take any steps. Instead, research results have been manipulated or, more precisely, research methods altered so that the Commission does not need to take action. This is particularly bad because it is an out-and-out violation of the precautionary principle and because, due to neglect, the health of children is being put at risk. This is why we have gone further than Mrs Jensen's report and requested that these highly toxic phthalates be taken off the market immediately. There are alternatives to them, so we do not need them at all. I should like to point out to the House at this point that we will ask for a roll-call vote as it is very important that we now increase pressure on the Commission on this issue. Furthermore, until we have managed to ban PVC - and for us this is crucial - we call for these substances to have to be labelled, so that the consumer can at least be aware of the dangers and so that we can increase pressure on the industry to begin a genuine search for alternatives.
Mr President, during my childhood in Austria under the occupation of the Four Powers, when we had to travel from one sector to another we not only showed ID, but also those of us who lived in the American sector were always dusted with DDT on the way back, and this happened to many people several times a day. At that time we saw only the short-term effect, which was that DDT killed the fleas, lice and other insects that we had in Europe after the war. What we did not consider, and what we still do not always consider sufficiently today, is that chemicals have not only short-term effects but also long-term consequences. For this reason I would like to thank Mrs Jensen very warmly for her report because she has drawn the attention of Parliament, the attention of the public and, I hope, Commissioner, the attention of the Commission to the fact that short-term thinking is a mistake where the authorisation of chemicals is concerned, and that it is often only after several years, perhaps even after decades, that we see the changes which are brought about in the environment, in animals and finally also in humans as a result of the use of chemicals.
Some of the chemicals from thirty or forty years ago are now banned, but many others are still around today, and we have neither adequate methods for testing them nor appropriate labelling for many of them, nor - and this is much more important, as many problems are transferred by air or water - the international agreements necessary to ban these chemicals. Negotiations are currently taking place at international level to draw up a list of chemicals that are particularly hard to break down, and which we must undertake to ban rapidly. I would ask the Commission to allow this list to remain provisionally open so that substances which we are still testing, and which may be proved to have harmful effects on the endocrine systems of animals and probably of humans, can be added to it.
We have the precautionary principle in the Union, which people often talk about and pay lip-service to. We must now actually implement this precautionary principle in legislation on safety in the workplace, consumer safety and environmental safety, and above all we must increase the amount of research carried out, as further research will certainly reduce the health effects already visible today to levels compatible with the precautionary principle.
Mr President, ladies and gentlemen, various studies have revealed that the introduction into the environment of certain chemical substances, among the hundreds of thousands known to us, can have extremely disturbing effects on both animals and human beings, in that they interfere with the functioning of the endocrine system. These substances, such as pesticides, DDT and their derivatives - industrial products and medicines - and pollutants in general, deemed harmful or suspect under the Convention for the Protection of the Marine Environment of the North East Atlantic - the OSPAR Convention - or by the OECD working group, mimic the effect of natural hormones and thus disrupt the natural balance of organisms. Worrying phenomena have already come to light: fish which change sex during their lifetimes, a steady rise in human male sterility, due to a sharp decline in both the number and the quality of sperm, an unprecedented upsurge in dysfunctions of the thyroid and other glands in large population groups, as well as carcinogenic effects in man: there has been an otherwise inexplicable increase in cancer of the testicles and prostate. However, experts are not yet in unanimous agreement as to a direct link between exposure to such substances and these phenomena. It is therefore necessary, taking due account of the international studies already carried out on this topic, to develop a research strategy at European level, geared to a deeper understanding not only of sperm quality but also of the nervous system, the varying effects of these substances on the internal glandular system in man, and the resulting disruptions to the quality and quantity of the hormones produced.
The Commission must therefore ensure that each chemical product is labelled in an easily understandable way to show what level of substances not occurring in the natural environment it contains, making sure that the category of risk is shown.
I would conclude by complimenting the rapporteur, Mrs Jensen, on her excellent work. I hope that the resolution will receive broad-based support.
Mr President, ladies and gentlemen, there is no doubt that Mrs Jensen deserves credit for tackling an important issue and making good proposals to take it forward. However, dealing with this issue is difficult in that the empirical basis, that is the data, is not just shocking, as Mrs Breyer said, but downright inconsistent and poor. That is the problem, and it is why research and coordination of research are priority tasks here. What is most important for the European Union, as Mr Valverde López said, seems to me to be the establishment of appropriate research priorities in the fifth framework programme of research. As rapporteur for this individual programme I will do my best to promote this, and I hope that the reports we have heard are not correct that the Council has already decided on the individual programmes, even though the framework programme has not yet entered into force.
The Community's Joint Research Centre could serve as a coordination and control centre for this research and could be responsible for creating a European research network. Moreover, the Commission, if possible in agreement with the OECD, must urgently provide a provisional definition of endocrine-disrupting chemicals in order to make empirical data substantially more comparable. The Committee on Research, Technological Development and Energy has therefore taken great care in drafting its opinion, and I regret that it was adopted only hesitantly by the committee responsible. I should like to thank Mr Pompidou in particular for reintroducing a number of what I consider to be very good proposals that we had made.
In our opinion it is high time that we coordinated our research efforts. In this area, actionism is both economically and environmentally counter-productive, so we should take care not to become actionist, but we should at the same time take action.
Mr President, ladies and gentlemen, chemical substances which make their way into the environment could be a possible cause of endocrine disruptions. For this reason it is absolutely essential that we test chemicals for their effects on the endocrine system. Should they prove to be dangerous, it is imperative that they are banned or substituted. However, it is important that such precautions or countermeasures are based on a scientific risk assessment, yet there is currently no question of having sure scientific proof of damage to endocrine systems by chemicals. In the amendments which I tabled in the Committee on Research, Technological Development and Energy and also in the Committee on Women's Rights, I have tried to draw attention to this. In my opinion, the Commission should develop a research strategy which helps to clear up uncertainties in the area of endocrine disruption.
Measures based solely on suspected causal connections are, of necessity, of dubious effectiveness. I would ask, therefore, that we keep a cool head despite our concern. Our motto should be not to resort to actionism but instead to invest our energies in increasing our knowledge. We can then use this as a basis for specific health protection measures. We owe it to the responsible citizens of the European Union to proceed in this manner, as we do not want to frighten them but to inform them, and their health protection must be our main priority.
Mr President, I wish to begin by expressing the Commission's appreciation for Parliament's initiative in addressing the topic of endocrine disruption and for the work of the rapporteur, Mrs Jensen. I would also assure the House that the concerns voiced here throughout the debate and, indeed, in Mrs Jensen's report, are shared by the Commission.
The suspicions relating to adverse health effects on humans and other creatures arising from exposure to specific chemicals clearly need to be investigated by research scientists to gain additional essential information. They also need to be assessed by public policy-makers who are committed to the precautionary principle. The Commission will, therefore, propose a strategy on endocrine disrupters and it can at this stage accept the general lines of this draft resolution which calls for the reinforcement of the research strategy to improve the legislative framework, to provide information to the public and for participation in international efforts to address the problem.
As Mrs Jensen's report makes clear, it is obvious that research is vital if we are to gain greater insight into the phenomenon of endocrine disruption. The Commission is already working closely with Member States and the OECD to help to develop a harmonised approach to the screening and testing of endocrine-disrupting chemicals.
In addition, projects are already being funded under the fourth framework programme on R&D, as has already been pointed out in the debate, and the topic will be reflected in the priorities under the forthcoming fifth framework programme. The Commission also plays a key role in bringing together researchers from different projects to exchange information and to coordinate activities.
From a regulatory standpoint, it will naturally be necessary to consider basing policy on proper scientific advice and to provide a means of responding quickly and effectively to specific concerns when evidence comes to light at short notice. The Commission can, therefore, support the calls in the draft resolution to examine the adequacy of existing legislation and, if necessary, to consider adapting it appropriately in order to address endocrine disruption. Similarly, on the basis of the precautionary principle, we foresee the need to consult the scientific committees of the Commission for independent scientific advice in cases of direct or indirect consumer exposure to potential endocrine-disrupting chemicals. The role of the scientific committees is, of course, to provide independent scientific advice and not to coordinate regulatory activities in Member States.
Continuing on the theme of improvement of the legislative framework, there are a number of concepts such as those proposed for labelling requirements and for risk assessment which are being actively considered within the overall chemicals policy. It must also be remembered that agreed test methods are a prerequisite for legislative action, like the proposed amendment to Directive 91/414 on plant protection products, and the establishment of a definitive list of endocrine-disrupting substances.
In the international context, there is a clear need for coordination in order to pool resources, to avoid duplication of work and to facilitate harmonisation of any regulatory actions, taking due account of international trade factors. To this end, in June this year the European Community signed a protocol on persistent organ polluters under the 1979 ECE Convention for long-range transboundary air pollution. The Community is currently participating in international negotiations for a global instrument on POPs.
The Commission is also playing an active part in several research-related international initiatives, together with organisations, such as the World Health Organisation, UNEP, OECD and with representatives from the United States of America and Japan under the auspices of the intergovernmental forum on chemical safety.
In addition, under the recently signed European Union/United States Science and Technology Coordination Agreement, endocrine disruption has been identified as one of the four priority projects.
As the House would expect, the Commission supports the call made in Mrs Jensen's report for effective communication to the public. Not unnaturally, the perception of risks by the public sometimes differs from that of the scientific community and, in the case of endocrine-disrupters, public concern may, to some extent, be due to a lack of clear and comprehensible information about the phenomenon and also about the actions being undertaken in order to address it. It will, therefore, be necessary to make dependable public information available through appropriate channels in a more efficient and effective form, as indeed the report recommends.
Finally, I wish to assure Parliament that the Commission will be looking at recommendations for short-, medium- and long-term actions which will address the central points raised in the draft resolution. I repeat my thanks to the House and to Mrs Jensen for providing a good quality report and an opportunity for consideration of an increasingly important issue, not only in this House but, I hope, among the wider general public who are very interested, for obvious reasons, in this theme.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Biodiversity
The next item is the report (A4-0347/98) by Mr Sjöstedt, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the communication from the Commission to the Council and the European Parliament on a European Community biodiversity strategy (COM(98)0042 - C4-0140/98 and SEC(98)0348 - C4-0155/98).
Mr President, the fact that biodiversity is being impoverished is one of our biggest environmental problems. This is an issue that has to be addressed. There are sadly no indications to date that the threat to plant and animal species is lessening. Extinction is a real possibility in some cases. Today we face an extremely serious situation. The UN's Convention on Biological Diversity has been signed both by the EU and the 15 Member States individually. All the EU countries are now working on special - albeit different - programmes to enable them to comply with the wide-ranging provisions of the Convention.
We now have before us a proposal from the Commission for a European Community biodiversity strategy capable of bringing us into line with the requirements of the UN Convention. My report is a response to the Commission communication, which quite rightly concentrates on what the EU as such can do. Competence in this field is shared between the Member States and the Union. The key idea running through this whole communication is that a concern for biodiversity must be extended into other policy areas. I wish to stress this point. Whilst it is important to fulfil the requirements of the habitats directive and so on, we shall not be doing justice to the UN Convention unless we take an all-embracing approach to conservation. Protecting special areas is not enough.
The communication lists five headings under which specific measures should be taken: natural resources, including areas covered by the habitats and birds directives; agriculture; fisheries; regional policy, together with town and country planning; and development cooperation. Generally speaking, I am happy with the Commission's communication. It is a high-quality document, containing good suggestions as to the policies we should implement. The overall thrust is right, but there is a tendency to remain at the level of generalities. It is hard to imagine what will happen in real terms. In politics, there are two ways of not getting things done. One can decide to take no action; or one can agree to a project in theory, but never implement it in practice. There are some areas of Commission activity where it will not be easy to draw practical consequences from the communication and move from words to deeds. We really do need to know from the start how issues are to be tackled - and proper provision must be made for follow-up. Realistic planning and a fixed time-frame are of the essence. Work could be linked to efforts to safeguard particularly endangered species, for example. Programmes must, however, be comprehensive in their overall design. The Commission apparently sees no need for action on transport and energy. Reference is simply made to work on climate change and acidification, but that is not good enough. I as rapporteur have the whole committee behind me in calling for measures in these two fields.
We would also like the Commission to report back to the European Parliament. It is not sufficient simply to be informed of future activities; we would hope to exercise some influence over forward planning, and we need to be involved in evaluating ongoing work. The actual drawing-up of measures should be an open process, with input from environmental groups and national experts. I have two questions to the Commissioner in this context. The first has to do with reporting back to us. I wonder how much influence Parliament will be allowed to have over the future shape of proposed measures. And my second question concerns transport and energy. Is the Commission willing to come forward with any plans in this area?
Moving on to the more political dimension, our biggest problem is that much of what the EU does - for example in the agriculture, transport and fisheries sectors - is directly harmful to biological diversity. Set against the provisions of the UN Convention, much of what we do is downright destructive. Our main task is to change the thrust of EU policy.
Enlargement places major responsibilities on us. We know that many areas in Eastern Europe enjoy great biodiversity. Some of Europe's greatest riches are to be found in the applicant countries. Integration is fraught with danger, since higher levels of biological diversity are partly due to lower levels of development - in farming, for example. The drastic upheavals bound to occur as agricultural policy is reformed could have a devastating impact on biodiversity. Great care will be needed to pre-empt this. We would urge a more cautious approach to investment in infrastructure. Close examination of EIB lending policy towards the Member States is called for here. I do not have time to go through everything in the report, but we trust that due attention will be paid to the various other points which it contains.
Mr President, the astonishing variety of thousands of life forms is the result of the biodiversity created by nature itself as one of its most important expressions. It is the quintessence of the dynamic equilibrium between the various forms of life and the various ecosystems. It is also an important source of economic wealth, and is directly related to mankind's quality of life because it relates to man's day-to-day environment and man's recreation, as well as being part of man's natural heritage.
Unfortunately, the natural rules which created the dynamic equilibrium between life forms on our planet have been violated by human activities, which in recent years have accelerated the reduction of biodiversity. Yet we can do something to help, though incentives are needed if the stresses on many ecosystems are to be identified and neutralised.
A strategy must be developed for the management of biodiversity both at Community level and worldwide, if harmonious co-existence is to be achieved between economic development and biodiversity. In any case, that is an essential ingredient of the model of sustainable development which the Community is promoting, but it also emerges from the International Convention on Biodiversity. It is of primary importance to incorporate that strategy in the various Community policies in the context of the Agenda 2000 programme.
In general terms, policy is being developed along four main thematic lines.
The first is the conservation and sustainable use of biological diversity. It is a sine qua non to conserve ecosystems and populations of species in their natural environment, though of course protection should also be given to unprotected areas through the implementation of measures both in situ and ex situ .
The second is the distribution of benefit from the use of genetic resources. The creation of a legal framework and, in parallel, protection of the use and development of genetic resources, are powerful incentives towards the distribution of benefit from the use of those resources. In parallel, we must consider the adoption of positive financial disincentives.
The third line relates to research, monitoring and information exchange, and the fourth to education, training and increased awareness. In conclusion, the general aim must be to highlight the importance of biodiversity for the future of mankind as a source of economic and ecological wealth, and mainly as a basic factor in the preservation of life on our planet.
Mr President, Commissioner, ladies and gentlemen, the present communication from the Commission on an action plan for biodiversity says too little about the area of fisheries. For this reason, the Committee on Fisheries presented the following conclusions to the Committee on the Environment, Public Health and Consumer Protection, the committee responsible, for inclusion in its resolution.
The Committee on Fisheries calls on the Commission to set up a scientific working party to develop an action plan for research into the interaction between fisheries and marine ecosystems. Here we would stress that a biodiversity plan for fisheries needs to be drawn up in order to counteract sectoral interests and to ensure that environmental aspects are more fully integrated in the fisheries sector.
In addition, we call on the Commission to use the precautionary approach, as defined in the UN Agreement on Highly Migratory Fish Stocks and Straddling Fish Stocks, in its management of fish stocks. We urge that all regional fisheries management bodies in the EU also adopt this precautionary principle. We ask that conservation measures be strengthened in the long term in all fisheries agreements to which the EU is signatory. We call on the Commission to explain how the objectives stipulated in the biodiversity strategy can be implemented, and we wish to be consulted by the Commission on this issue.
In order to secure our fish stocks and the valuable food commodity of fish, we must not delay any longer in drawing up and implementing an appropriate environmentally-friendly, sustainable strategy for which those who work in fisheries will also be responsible. The research results available so far are, in this area at least, inadequate.
Mr President, if we consider that there are an estimated 20 to 30 million species of living organisms in existence, of which only about 1.4 million species have even been discovered and described by scientists, but that 1.5 million will have become extinct within the next 25 years, we can see the urgency of the situation. We need to take action. For this reason we in the Committee on Agriculture and Rural Development cannot comprehend why the regulation approved by the Commission and Parliament on the placing on the market of plant varieties has still not been adopted by the Council, why the Commission's support for cooperation between the Member States' own programmes, the gene banks and the informal sector has only been half-hearted, cumbersome and ineffective, and why even DG VI is toying with the idea of allowing the only integrated programme for the conservation, characterisation, collection and use of genetic diversity in agriculture to expire in 1999.
In order to preserve biodiversity, we need to promote extensive farming methods and organic farming. We must also implement Community initiatives and targeted project support, particularly in the context of Agenda 2000, rather than allowing projects to run out of funding and personnel, which is unfortunately what is happening at the moment. The degree of biodiversity in the applicant countries is still very high, and we must take action as soon as possible to promote and support this and to extend existing programmes to these countries.
The last two opinions of the Committee on Agriculture and Rural Development were drafted by my colleague, Mr Graefe zu Baringdorf, and it has been my honour and pleasure to present them on his behalf.
Mr President, I must repeat a point already made by previous speakers, namely that the most recent studies of the dispersion of different species in our natural environments point to a steady decline in biodiversity in Europe. The reasons for this decline are well known, and are attributable to highly intensive farming and land use, the break-up of natural habitats through infrastructure - most notably transport and urbanisation - as well as mass tourism and the pollution of water, air and land.
It is therefore most important that, in application of the Convention on Biological Diversity, the issue of biodiversity should be integrated into Community policies thanks to this communication. However, despite the considerable impact of transport and tourism policies on ecosystems conservation, the communication maintains that there is no need for the implementation of specific action plans on transport and tourism 'as the development and implementation of the Community strategies on climate change and acidification... together with the implementation of adequate environmental assessment procedures should be adequate to achieve the biodiversity objectives in these policy areas'. This decision on the one hand prevents the implementation of adequate control procedures in the areas referred to by the European bodies, and on the other hand limits the scope for the promotion and development of related policies by the Community.
It is for these reasons that the Committee on Transport and Tourism is calling for specific action plans in these areas - transport and tourism - and indeed the Committee on the Environment agrees with us here. The Committee on Transport and Tourism wishes to highlight the following points in particular: the unlimited growth of transport and tourism; the problem of transport flows, currently channelled into areas of great biodiversity; the need for a shift from road to rail, a means of transport with a lower environmental impact, as stated in the international Alps Convention; the need, identified by the Commission, to internalise external costs; the fact that the Kyoto Agreement sets out specific aims which necessitate appropriate transport policies; the impact of transport infrastructures on biodiversity; and the need for a thorough environmental impact assessment and strategic environment assessment on the trans-European networks. Our committee demands that there should be no new infrastructure which has an impact on areas protected under the Natura 2000 Network, and that tourism should be sustainable and not of a kind to endanger biodiversity: it is therefore necessary to identify maximum absorption capacity limits in sensitive areas.
For these reasons, we are calling for an eco-label for sustainable tourism. Furthermore, Mr President, looking beyond transport and tourism issues, I think that it is vital to take account of the points made by the Committees on Research and the Environment concerning the potential impact of genetically modified organisms.
Mr President, this is a very important report. At stake is the legacy of bioversity that we pass on to future generations. The rapporteur's interesting text has been complemented by many good suggestions and ideas from other committees and individual Members. I believe there is a broad agreement within Parliament on this issue and will restrict myself to just a few comments.
Biological diversity, upon which we are all so dependent, is heavily influenced by other environmental factors. Acid rain from the atmosphere, together with sulphur and nitrogen oxides, have destroyed biodiversity in many northern European lakes. This has been the case in Sweden and elsewhere. Last spring, Parliament aimed high and called for reductions in emissions to a level the environment could absorb. The effects on biological diversity should gradually be felt.
Swedish newspapers reported yesterday on the threat to coral reefs as a result of an above-average increase in sea temperatures. It is quite obvious that such developments endanger biodiversity. There could well be a connection between the greenhouse effect - which has often been debated in this House - and the steep rise in water temperature. We could doubtless support the call for measures in this area with the need to safeguard biological diversity.
I also wish to touch upon the role of private ownership. A broad spread of land ownership can have an impact on biodiversity. The desire of individuals to tend and protect nature has often led to rich biological variation. Yet there are circumstances where the burden of caring for unique biotopes is too much for one single owner. It makes sense then for the State to intervene and provide compensation for possible losses. In the long term, however, respect for private ownership will further biodiversity. Financial incentives in this area have in the past produced positive results.
In its opinion, the Committee on Research, Technological Development and Energy referred to biotechnology as an additional means of maintaining, and even re-creating, biological diversity. That is certainly an interesting perspective and should be borne in mind for the future, despite the fact that the proposal was rejected in committee this time round.
Mr President, I am standing here in my shirt-sleeves because it is so unbearably hot in the Chamber. It bodes ill for biodiversity that the temperature regulation in our own Chamber should be so bad. Perhaps you can do something about it?
In any event, I regard the Commission's communication on biodiversity as enormously important, because it touches the essence of Europe's policy on nature and nature conservation. I am pleased with this communication, but only as a first step. We know that the Commission draws up all manner of action plans for the conservation of natural resources, agriculture, fisheries, regional policy and economic cooperation. This list, as the rapporteur rightly points out, is not complete. Transport and energy are missing. I find that a pity, since these sectors in particular have major repercussions on biodiversity.
I think that action plans of this kind are needed for transport and energy too. I shall be very interested to hear Mr Kinnock's response to our questions about this sector. Looking at the situation as it is at present, the incorporation of environmental safeguards into other policy areas is still nowhere near good enough. To give you a recent example: the Union gives subsidies to sheep farmers in Crete, which leads to overgrazing and soil erosion, with terrible consequences for biodiversity. I believe we must call a halt to projects of that kind which are directly harmful to biodiversity.
As draftsman on the budget for the environment, I have argued for better integration of safeguards for the environment and the natural world into other policy sectors. My idea is that the Structural Funds could also be used for Natura 2000 and for implementation of the habitats and birds directives. I hope the House will endorse this idea from the Environment Committee when we vote on the budget on Thursday. It will be a great step forward for Europe's protection of nature, and a good way of combining biodiversity with structural policy.
Mr President, I share the rapporteur's concern regarding the possible effects of intensive agriculture, trans-European networks, the reduction of fisheries stocks and so many other activities connected with Europe's economy on natural resources and biodiversity. In line with the agreement the Member States have signed, I wish to join with him in expressing the need for rapid and immediate action plans that Parliament is informed of. And, since the best way of showing how biodiversity is threatened is to give an example, this weekend, in my country, in the province of León, I visited a forest where 5 000 hectares had burned during military exercises, a wood where plants and animal species disappeared and will probably not reappear for another 50 years. If we do not promptly draw up action plans, it will be difficult to maintain biodiversity, and to maintain life in the manner we would wish.
Mr President, our biodiversity is exposed to many threats. The latest issue of the Malaysian-based journal Third World Resurgence reports on how a few large western corporations are effectively destroying biological diversity in the agricultural sector by their abusive exploitation of genetic engineering techniques and patent rights. This problem was also raised at the fourth meeting of the parties to the Convention on Biological Diversity, held earlier this year in Bratislava. Many delegates expressed unease over the use of what is known as 'terminator technology'. Patented techniques are used to manipulate the genetic composition of seed, rendering the resulting plant sterile. Patent rights and genetic engineering are being wielded by the big corporations in a bid to prevent farmers from reproducing their crops. That was the message emerging from the meeting.
In the light of all this, I particularly support paragraph 43 of the report. It affirms that all states enjoy sovereign rights over their own genetic resources and that this principle shall be paramount whenever the EU enters into agreements with third parties, especially in the field of patents.
Mr President, today, as a European environmentalist, I am embarrassed. I am not happy that many of the Member States have not yet done their homework. Not all of us have drawn up a national action programme to meet our commitments under the Convention on Biological Diversity. We Europeans like to criticise countries elsewhere in the world which continue to destroy their natural forest or to convert them into plantations. On the other hand our forests were converted centuries ago - some were destroyed and only very few natural forest ecosystems remain in the EU. Unfortunately we are not very keen when it comes to the reconversion of forests to their natural state. The implementation of the habitats and birds directives has also been blocked.
The success in establishing the Natura 2000 network has so far been very limited. Seven countries have not yet drawn up their plans for conservation, amongst them France, Germany and Luxembourg. That is indeed embarrassing. I hope that the forest strategy on which the Commission is working so hard now will give us the opportunity to establish protected areas to meet our commitments under the biodiversity convention. And funds are needed to set aside protected areas. Let us not repeat the mistake that was made with the announcement of Natura 2000. Nobody has yet proposed a serious funding plan for Natura 2000. Let us change that.
Mr President, the Commission says in its communication on biodiversity that a Community strategy is needed to turn the tide in Europe. Measures taken to date are not enough to stop the loss of biodiversity in Europe. I welcome the Commission's concern for nature in Europe. This is an international issue which warrants joint action by the Member States.
But the Commission's policy on biodiversity has to be consistent. The Commission is still funding activities which adversely affect biodiversity. Where these are necessary activities under the CAP or TENs or the regional policy, I think that recompense must be made for the damage, for example by the creation of extra nature conservancy areas. It is of course highly unsatisfactory to have the Commission undermining its own measures in favour of maintaining biodiversity. So I would urge the Commission to take due heed of what the resolution says on this subject.
Lastly, I feel I have to point out that one or two things in this resolution are said twice. Combining one or two paragraphs on fisheries, TENs and the periodic evaluations that are required would have made the resolution neater and more concise.
Mr President, I think we all support this communication from the Commission, which reflects the concern of the Community's institutions in complying with international agreements and in carrying out another of our obligations, that is, making environmental policy a dimension of all other policies. We must also send a message to the national governments and regional and local authorities, since policies at those levels must converge and be consistent with those of the European Union. There are a number of areas in this regard that offer major opportunities and we must highlight this for all our citizens. For, it is not only the responsibility of the authorities but of each and every one of us since, as consumers, we can make a positive choice in this field and also, as actors in local democracy, we can help support those communities that really defend biological diversity. However, the most important part of the entire communication is the general warning that nobody in a position of political responsibility can consider themselves exempt from this general concern. And I would also like to very firmly express my support for the rapporteur's conclusions.
Mr President, I should like to congratulate the rapporteur, Mr Sjöstedt, and the Committees on the Environment, Transport and Tourism, Fisheries, Agriculture and Rural Development and Research, Technological Development and Energy for their opinions and for the comprehensive report that has been the subject of the House's consideration this evening. Clearly this Parliament is actively engaged in promoting the integration of environmental concerns in all areas and the Commission welcomes the support given to the biodiversity communication by the opinions from the committees and, indeed, by this report.
With the presentation of this communication, the Commission has committed itself to the integration of biodiversity concerns into Community policies and instruments. We are now starting to develop action plans and other measures to implement the biodiversity strategy. The Sjöstedt report will obviously be useful in this process. I would only add that action plans, whilst very useful and very welcome, are not prerequisites of effective environmental policy and practice, as I am sure honourable Members will readily understand. In the transport area, for instance, our commitment is to sustainability. That means action, as contributors to the debate suggested, along a broad front, whether it is the encouragement of the use of rail passenger and freight transport; or the securing of an effective agreement with Switzerland; or the introduction of fair and efficient pricing policies for the use of transport infrastructure; or emissions reduction; or a number of other strategies, none of which neatly fall into the definition of action plans for the protection and furtherance of biodiversity but all of which are extremely valuable in securing environmental sustainability by improved transport policies. I am sure that will be understood.
This report, apart from its generally agreeable nature and effectiveness of the analysis, includes some requests that the Commission will not able to satisfy. When I provide some detail about our thinking I hope the House will understand why we cannot accept every particular part of the report.
First, in paragraph 14 there is a request for an action plan to be adopted by the European Parliament and the Council - or at least for all the plans to be adopted by the European Parliament and the Council. However, we consider that such a procedure would unnecessarily slow down the implementation of the strategy. We had envisaged the adoption of the action plans by the Commission in the form of communications to the Parliament and the Council but not necessarily for adoption by them. Legislative proposals that may be contained in those action plans must obviously be adopted in accordance with the legislative procedures.
Secondly, in paragraph 16 there is a request for the development of specific action plans for the energy and transport sector to which I have already referred. In our view many of the biodiversity concerns in these areas are already covered by the climate and acidification strategies that address the relevant emissions which may have an impact on biodiversity and by the existing or envisaged proposals on environmental assessment. Beyond that the Commission does not consider that substantial new policy actions need to be developed in order to integrate biodiversity into relevant instruments in those areas.
Thirdly, in paragraph 43 there is a request for some principles under the biodiversity convention to take precedence over other international agreements concluded by the Community, for example under the World Trade Organization regime. The Commission's position is that environmental agreements are at the same level as trade agreements and should be implemented in a mutually consistent way. But there is no a priori hierarchy of norms. Fourthly, Recital J suggests that the European Union should finance the compensation of damage deemed to be caused by TENs, by the common agricultural policy and by regional policy. The Commission position is that the Community biodiversity strategy should help to prevent the networks policy, the agricultural policy and regional policy from causing damage to biodiversity and that therefore there should be no need for new compensation mechanisms. Naturally the Commission would be grateful if this House could take these elements into consideration.
On the specific questions raised by the rapporteur: he has asked about the system we have used for reporting to Parliament on the implementation of the strategy. The Commission will be reporting both to Parliament and to the Council regularly on the implementation of the strategy. Indeed, in June the Environment Council June requested the first of those reports to be available by June 2000. Obviously that report will also be transmitted to Parliament. Then there is the question Mr Sjöstedt raised about consultation not only with experts from Member States but with NGOs and other relevant interested parties about what he described as national action plans. We are not talking about national action plans; these are Community action plans and they have an added value as a consequence of that. The answer to his question is that the consultation will takes place with the same breadth and same thoroughness as took place in the compilation of the strategy itself. Everybody would acknowledge that was an extensive operation with networks now very firmly established and they will be exploited fully in ensuring that consultation about the action plans take place systematically and sincerely. I hope that meets the requirements that Mr Sjöstedt and his colleagues have.
It is clear, as several Members in this and many other debates have said, that biodiversity is essential to life on earth. It is also evident that it is being eroded more quickly now than at any time in the history of the planet. The Community has a legal, moral and self-interested obligation to assume its responsibility and to cooperate with third countries in efforts to change that pattern. Cooperation with Member States and with a wider public in this process is obviously vital in order to ensure that in conjunction with national efforts, the implementation of a Community biodiversity strategy helps to reverse those negative - indeed, ruinous - trends, as biodiversity is reduced, not only in the Community but also more widely in our continent and indeed throughout the world.
I know that this House shares this conviction that the rot has to be stopped and the process reversed. I express the appreciation of the Commission for the way in which that conviction in this Parliament is continually manifested through useful initiatives like Mr Sjöstedt's report.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 8.30 p.m.)